Exhibit 10.1.

Execution Copy

STOCK PURCHASE AGREEMENT

AMONG

CHEYENNE LIGHT, FUEL AND POWER COMPANY

ENERGY WEST, INCORPORATED

AND

ENERGY WEST WYOMING, INC.

DATED AS OF

OCTOBER 10, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II PURCHASE AND SALE

     9   

Section 2.01

 

Purchase and Sale

     9   

Section 2.02

 

Purchase Price

     9   

Section 2.03

 

Transactions to be Effected at Closing

     12   

Section 2.04

 

Closing

     13   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF EWI AND THE COMPANY

     13   

Section 3.01

 

Organization and Authority of EWI

     13   

Section 3.02

 

Organization, Authority and Qualification of the Company

     13   

Section 3.03

 

Capitalization

     14   

Section 3.04

 

No Subsidiaries

     14   

Section 3.05

 

No Conflicts; Consents

     14   

Section 3.06

 

Governmental Matters

     14   

Section 3.07

 

Financial Statements

     15   

Section 3.08

 

Undisclosed Liabilities

     16   

Section 3.09

 

Absence of Certain Changes, Events and Conditions

     16   

Section 3.10

 

Material Contracts

     17   

Section 3.11

 

Owned and Leased Real Property and Easements and Rights-of-Way

     18   

Section 3.12

 

Personal Property

     20   

Section 3.13

 

Customer Advances

     20   

Section 3.14

 

Insurance

     20   

Section 3.15

 

Legal Proceedings; Governmental Orders

     21   

Section 3.16

 

Compliance With Laws; Permits

     21   

Section 3.17

 

Environmental Matters

     21   

Section 3.18

 

Employee Benefit Matters

     23   

Section 3.19

 

Employment/Consulting Matters

     25   

Section 3.20

 

Taxes

     26   

Section 3.21

 

Books and Records

     28   

Section 3.22

 

Internal Controls

     28   

Section 3.23

 

Brokers

     28   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

     29   

Section 4.01

 

Organization and Authority of Buyer

     29   

Section 4.02

 

No Conflicts; Consents

     29   

Section 4.03

 

Brokers

     29   

Section 4.04

 

Legal Proceedings

     29   

Section 4.05

 

Disclaimers

     30   

Section 4.06

 

Purchase for Investment

     30   

Section 4.07

 

Investigations

     30   

Section 4.08

 

Financial and Technical Capability

     30   

 

i



--------------------------------------------------------------------------------

ARTICLE V COVENANTS

     31   

Section 5.01

 

Conduct of Business Prior to the Closing

     31   

Section 5.02

 

Access to Information

     32   

Section 5.03

 

Financial Statements

     32   

Section 5.04

 

No Solicitation of Bids or Employees

     33   

Section 5.05

 

Notice of Certain Events and Amendment of Disclosure Schedules

     34   

Section 5.06

 

Resignations

     36   

Section 5.07

 

Confidentiality

     36   

Section 5.08

 

Governmental Approvals and Consents

     37   

Section 5.09

 

Books and Records

     38   

Section 5.10

 

Transitional Use of Signage and Other Materials Incorporating EWI’s Name or
other Logos

     38   

Section 5.11

 

Litigation and Regulatory Support

     38   

Section 5.12

 

Closing Conditions

     39   

Section 5.13

 

Public Announcements

     39   

Section 5.14

 

Insurance Claims

     39   

Section 5.15

 

Real Property Leases and Easements

     40   

Section 5.16

 

Retention Arrangements

     40   

Section 5.17

 

Further Assurances

     40   

ARTICLE VI TAX MATTERS

     40   

Section 6.01

 

Tax Covenants

     40   

Section 6.02

 

Termination of Existing Tax Sharing Agreements

     41   

Section 6.03

 

Tax Indemnification

     41   

Section 6.04

 

Straddle Period

     42   

Section 6.05

 

Section 338(h)(10) Election

     42   

Section 6.06

 

Contests

     43   

Section 6.07

 

Cooperation and Exchange of Information

     44   

Section 6.08

 

Tax Treatment of Indemnification Payments

     44   

Section 6.09

 

Like-Kind Exchange

     44   

Section 6.10

 

Survival

     45   

Section 6.11

 

Overlap

     45   

ARTICLE VII CONDITIONS TO CLOSING

     45   

Section 7.01

 

Conditions to Obligations of All Parties

     45   

Section 7.02

 

Conditions to Obligations of Buyer

     45   

Section 7.03

 

Conditions to Obligations of EWI

     47   

ARTICLE VIII INDEMNIFICATION

     48   

Section 8.01

 

Survival

     48   

Section 8.02

 

Indemnification By EWI and EWD

     49   

Section 8.03

 

Indemnification By Buyer

     49   

Section 8.04

 

Certain Limitations

     50   

Section 8.05

 

Indemnification Procedures

     51   

 

ii



--------------------------------------------------------------------------------

Section 8.06

 

Payments

     53   

Section 8.07

 

Tax Treatment of Indemnification Payments

     53   

Section 8.08

 

Exclusive Remedies

     53   

ARTICLE IX TERMINATION

     54   

Section 9.01

 

Termination

     54   

Section 9.02

 

Effect of Termination

     55   

ARTICLE X MISCELLANEOUS

     55   

Section 10.01

 

Expenses

     55   

Section 10.02

 

Notices

     55   

Section 10.03

 

Interpretation

     56   

Section 10.04

 

Headings

     57   

Section 10.05

 

Severability

     57   

Section 10.06

 

Entire Agreement

     57   

Section 10.07

 

Successors and Assigns

     57   

Section 10.08

 

No Third-Party Beneficiaries

     57   

Section 10.09

 

Amendment and Modification; Waiver

     57   

Section 10.10

 

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

     58   

Section 10.11

 

Counterparts

     58   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A – [Intentionally Omitted]

Exhibit B – [Intentionally Omitted]

Exhibit C – [Intentionally Omitted]

Exhibit D – [Intentionally Omitted]

Exhibit E – [Intentionally Omitted]

Exhibit F – Form of Transition Services Agreement

Exhibit G – Form of Non-Competition Agreement

Exhibit H – Form of EWI’s Press Release

Exhibit I – Form of Buyer’s Press Release

SCHEDULES

Schedule 1 – Individuals Included in EWI’s Knowledge

Schedule 2.01(c)(i) – Company Excluded Assets

Schedule 2.01(c)(ii) – Company Excluded Liabilities

Schedule 2.02(c) – Sample Estimated Closing Payment Statement

Schedule 2.02(f) – Purchase Price Allocation

Schedule 3.05 – Third-Party Consents

Schedule 3.06(a) – EWI’s Required Regulatory Approvals

Schedule 3.06(c) – Legal Compliance Exceptions

Schedule 3.06(d) – Regulatory Filings

Schedule 3.07 – Financial Statement Exceptions

Schedule 3.08 – Undisclosed Liabilities

Schedule 3.09 – Changes

Schedule 3.10 – Material Contracts

 

iv



--------------------------------------------------------------------------------

Schedule 3.11(a)(i) – Real Property

Schedule 3.11(b) – Type of Real Property Ownership

Schedule 3.11(c) – Subleases

Schedule 3.12(b) – Condition of Personal Property

Schedule 3.12(c) – 2014/2015 Maintenance/Capital Expenditure Projects

Schedule 3.13 – Advances/Deposits

Schedule 3.14 – Insurance

Schedule 3.16 – Permits

Schedule 3.17(a) – Environmental Law Exceptions

Schedule 3.17(b) – Environmental Permits

Schedule 3.17(e) – Storage Tanks

Schedule 3.17(f) – Hazardous Materials

Schedule 3.18 – Company Plans

Schedule 3.20 – Taxes

Schedule 4.02 – Buyer’s Required Regulatory Approvals

Schedule 5.05 – Individuals Included in Buyer’s Knowledge

Schedule 5.10 – Transitional Marks/Logos

 

v



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”), dated as of October 10, 2014,
is entered into among CHEYENNE LIGHT, FUEL AND POWER COMPANY, a Wyoming
corporation (“Buyer”), ENERGY WEST, INCORPORATED, a Montana corporation (“EWI”),
and ENERGY WEST WYOMING, INC., a Wyoming corporation (the “Company”).

RECITALS

WHEREAS, EWI owns all of the issued and outstanding shares of capital stock (the
“Shares”) of the Company;

WHEREAS, EWI wishes to sell, and Buyer (as hereinafter defined) wishes to
purchase, the Shares, subject to the terms and conditions set forth herein; and

WHEREAS, to induce Buyer to enter into this Agreement and contemporaneously with
the execution and delivery of this Agreement, Black Hills Exploration and
Production, Inc., a Wyoming corporation and Affiliate of Buyer (“BHEP”), is
entering into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with
Energy West Development, Inc., a Montana corporation and an Affiliate of EWI
(“EWD”), pursuant to which BHEP would acquire the Pipeline Assets (as defined in
the Asset Purchase Agreement); and

WHEREAS, EWI acknowledges that it will derive a benefit from the transactions
contemplated by the Asset Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

“Accounting Referee” has the meaning set forth in Section 6.01(c).

“Acquisition Proposal” has the meaning set forth in Section 5.04(a).

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Adjustment Amount” has the meaning set forth in Section 2.02(b).

“Adjustment Date” has the meaning set forth in Section 2.02(b).

“Adjustment Dispute Notice” has the meaning set forth in Section 2.02(d).



--------------------------------------------------------------------------------

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Agreement” has the meaning set forth in the preamble.

“Applicable Financial Principles” means GAAP and applicable regulatory
accounting principles.

“Asset Purchase Agreement” has the meaning set forth in the recitals.

“Base Purchase Price” has the meaning set forth in Section 2.02(a).

“Basket” has the meaning set forth in Section 8.04(a).

“Benefit Plan” means: (a) each “employee benefit plan,” as such term is defined
in Section 3(3) of ERISA, (b) each plan that would be an “employee benefit
plan”, as such term is defined in Section 3(3) of ERISA, if it was subject to
ERISA, such as foreign plans and plans for directors, (c) each stock bonus,
stock ownership, stock option, stock purchase, stock appreciation rights,
phantom stock, or other stock plan (whether qualified or nonqualified), and
(d) each bonus or incentive compensation, severance, or fringe benefit plan,
program or arrangement.

“BHEP” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in Cody, Wyoming are authorized or required by Law to
be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Buyer’s Knowledge” has the meaning set forth in Section 5.05.

“Cap” has the meaning set forth in Section 8.04(b).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

“Closing” has the meaning set forth in Section 2.04.

“Closing Date” has the meaning set forth in Section 2.04.

“Closing Payment Amount” has the meaning set forth in Section 2.02(c).

 

2



--------------------------------------------------------------------------------

“COBRA” has the meaning set forth in Section 3.18(d).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” has the meaning set forth in the preamble.

“Company Balance Sheet” means the Company’s assets and liabilities as of the
applicable date, prepared in accordance with Applicable Financial Principles.

“Company Plans” means each Benefit Plan that is sponsored or maintained as of
the date of this Agreement by the Company for the benefit of any of its current
or former directors, officers or employees (or their dependents).

“Confidential Information” means all confidential, proprietary or other
non-public information or material disclosed or provided by or on behalf of
Party to another Party or its Representatives, either orally or in writing,
concerning any aspect of the business or affairs of such disclosing Party.

“Contracts” means all contracts, leases, subleases, deeds, mortgages, licenses,
easements, rights-of-way, prescriptive rights, instruments, notes, commitments,
undertakings, indentures, joint ventures and all other agreements, commitments
and legally binding arrangements, whether written or oral.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by EWI and Buyer
concurrently with the execution and delivery of this Agreement, as updated in
accordance with Section 5.05.

“Disclosure Schedule Update” has the meaning set forth in Section 5.05.

“Dollars or $” means the lawful currency of the United States.

“Easements” means easements and rights-of-way rights held by the Company or used
by the Company in connection with its business.

“Employee Representative” has the meaning set forth in Section 3.19(b).

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) relating to any
Environmental Condition.

 

3



--------------------------------------------------------------------------------

“Environmental Condition” means any condition arising out of, based on or
resulting from the presence, Release of, or exposure to, any Hazardous Materials
or any actual or alleged non-compliance with any Environmental Law or term or
condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, handling, containment, storage, recycling, reclamation, reuse, treatment,
generation, discharge, transportation, processing, production, disposal,
Release, removal, cleanup or remediation of any Hazardous Materials. The term
“Environmental Law” includes, without limitation, the following (including their
implementing regulations and any state analogs): the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended by the Superfund
Amendments and Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid
Waste Disposal Act, as amended by the Resource Conservation and Recovery Act of
1976, as amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq.; the Federal Water Pollution Control Act of 1972, as amended by
the Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances
Control Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.;
and the Clean Air Act of 1966, as amended by the Clean Air Act Amendments of
1990, 42 U.S.C. §§ 7401 et seq.; and implementing or similar state and local
laws and regulations.

“Environmental Notice” means any written directive, notice of violation or
infraction, notice of investigation or other notice relating to (a) any
Environmental Claim, (b) any actual or alleged non-compliance with any
Environmental Law or any term or condition of any Environmental Permit, or
(c) any Environmental Condition.

“Environmental Permit” means any Permit, approval, letter, clearance, consent,
waiver, closure, exemption, decision or other action required under or issued,
granted, given, authorized by or made pursuant to Environmental Law.

“Environmental Representations” has the meaning set forth in Section 8.01(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means any corporation, trade, business or entity under common
control with the Company, within the meaning of Section 414 of the Code or
Section 4001 of ERISA.

“Estimated Closing Payment Statement” has the meaning set forth in Section
2.02(c).

“EWD” has the meaning set forth in the recitals.

 

4



--------------------------------------------------------------------------------

“EWI” has the meaning set forth in the preamble.

“EWI Indemnitees” has the meaning set forth in Section 8.03.

“EWI’s Knowledge” or any other similar knowledge qualification with respect to
EWI and the Company, means the actual knowledge of each individual listed on
Schedule 1 without investigation.

“Excluded Assets” means those assets of the Company described on Schedule
2.01(c)(i).

“Excluded Liabilities” means those Liabilities of the Company described on
Schedule 2.01(c)(ii).

“FERC” means the Federal Energy Regulatory Commission.

“Final Regulatory Order” means, with respect to a Required Regulatory Approval,
a Governmental Order granting such Required Regulatory Approval that has not
been revised, stayed, enjoined, set aside, annulled, or suspended, and with
respect to which (a) any required waiting period has expired and (b) all
conditions to effectiveness prescribed therein or otherwise by Law or
Governmental Order have been satisfied.

“Financial Statements” has the meaning set forth in Section 3.07.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Good Utility Practice” means any practices, methods, standards, guides or acts,
as applicable, that (a) are generally accepted in the region during the relevant
time period in the natural gas utility industry, (b) are commonly used in
prudent utility engineering, construction, project management and operations,
(c) would be expected if the Company is to conduct its business at a reasonable
cost in a manner consistent with applicable Laws and Governmental Orders and the
objectives of reliability, safety, environmental protection, economy and
expediency, (d) are necessary for the protection of life or property, or (e) in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices for a regulated utility, reliability, safety and
expedition. Good Utility Practice is not intended to be limited to the optimum
practice, method, or act to the exclusion of all others, but rather to be
acceptable practices, methods or acts generally accepted in the region.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

5



--------------------------------------------------------------------------------

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, regardless of physical form or concentration and whether naturally
occurring or manmade, that is regulated, listed, or identified under any
Environmental Law, or which is deemed or may be deemed hazardous, acutely
hazardous, dangerous, damaging, toxic, or words of similar import or regulatory
effect under Environmental Laws; and (b) any solid waste, petroleum or
petroleum-derived products, radon, radioactive materials or wastes, asbestos or
asbestos-containing material in any form, lead or lead-containing materials,
urea formaldehyde foam insulation, and polychlorinated biphenyls, and any soil,
debris, or groundwater that is contaminated with such materials.

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Independent Accounting Firm” means Grant Thornton LLP.

“Insurance Policies” has the meaning set forth in Section 3.14.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Letter Agreement” has the meaning set forth in Section 7.02(f).

“Liabilities” has the meaning set forth in Section 3.08.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers, but
specifically excluding punitive, exemplary, incidental, consequential, and
special damages other than in connection with any Third Party Claim; provided
that Losses will not include any amounts accounted for in the Adjustment Amount.

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Company, or (b) the ability
of EWI to consummate the transactions contemplated herein on a timely basis
taken as a whole after taking into account insurance recoveries available to the
Company, but specifically excluding any event, occurrence, fact or change that
can be cured by EWI by the Closing Date and also specifically excluding any
event, occurrence, fact or change resulting or arising from: (i) any change in
economic conditions, generally or in any of the industries or markets in which
the Company are operated; (ii) national or international political or social
conditions; (iii) changes in any Governmental Order, Law, accounting requirement
or principles, or other binding directives issued by any Governmental Authority;
(iv) the entry into or announcement of this Agreement, actions contemplated by
this Agreement, or the consummation of the transactions contemplated herein;
(v) any omission to act or action taken with the written consent of Buyer;
(vi) changes in cash flow, net income and/or gross margin resulting from
seasonal weather fluctuations similar to those which have historically occurred;
provided that, in the case of (i), (ii) (iii) and (vi) above, such change, event
or action does not affect the Company in a substantially disproportionate
manner.

 

6



--------------------------------------------------------------------------------

“Material Contracts” has the meaning set forth in Section 3.10(a).

“Non-Competition Agreement” has the meaning set forth in Section 7.02(e).

“Objection Notice” has the meaning set forth in Section 6.05(b).

“Ordinary Course of Business” means, with respect to the Company, the ordinary
course of business which is consistent with past practices of the Company.

“Other Net Assets” has the meaning set forth in Section 2.02(b).

“Parent” means Gas Natural Inc., an Ohio corporation.

“Party” means Buyer, EWI or the Company and “Parties” means Buyer, EWI and the
Company, collectively.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Personal Property” means all buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property owned or leased by the Company.

“Post-Closing Adjustment Statement” has the meaning set forth in Section
2.02(d).

“Post-Closing Event” has the meaning set forth in Section 5.05(c).

“Post-Closing Tax Period” means any taxable period beginning after the Closing
Date and, with respect to any taxable period beginning before and ending after
the Closing Date, the portion of such taxable period beginning after the Closing
Date.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Pre-Closing Taxes” means Taxes of the Company for any Pre-Closing Tax Period.

“Property and Casualty Claims” has the meaning set forth in Section 5.14.

“Purchase Price” has the meaning set forth in Section 2.02(a).

 

7



--------------------------------------------------------------------------------

“Real Property” means the real property owned in fee, leased or subleased by the
Company, together with all buildings, structures and facilities located thereon.
Real Property does not include Easements.

“Regulatory Authority” means WPSC, FERC and all other applicable Governmental
Authorities that have jurisdiction over the Company, the Company’s assets, or
the transaction contemplated herein.

“Regulatory Order” means a Governmental Order issued by any Regulatory Authority
that affects, is related to, restricts or governs the rates, services,
activities or operations of the Company.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Required Regulatory Approvals” means, with respect to a Party, all consents,
authorizations, orders and approvals from and filings with any Governmental
Authority or Regulatory Authority which are required for the execution, delivery
and performance of this Agreement and the other Transaction Documents by such
Party and the consummation of the transaction contemplated herein and therein by
such Party (all of which, with respect to EWI and the Company, are set forth on
Schedule 3.06(a) and, with respect to Buyer, are set forth on Schedule 4.02).

“Section 338(h)(10) Election” has the meaning set forth in Section 6.05(a).

“Shares” has the meaning set forth in the recitals.

“Special Representations” has the meaning set forth in Section 8.01(a).

“Straddle Period” has the meaning set forth in Section 6.04.

“Tax” or “Taxes” means all taxes, charges, fees, duties, levies or other
assessments, however denominated, imposed by any federal, territorial, state,
local or foreign government or any agency or political subdivision of any such
government, which tax or taxes include, without limiting the generality of the
foregoing, income or profit, gross receipts, net proceeds, ad valorem, turnover,
real and personal property (tangible and intangible), sales, use, franchise,
excise, value added, stamp, leasing, lease, business license, user, transfer,
fuel, environmental, excess profits, occupational, interest equalization,
windfall profits, severance and employees’ income withholding, workers’
compensation, Pension Benefits Guaranty Corporation premiums, unemployment and
Social Security taxes, and other obligations of the same or of a similar nature
to any of the foregoing (all including any interest, penalties or additions to
tax related thereto imposed by any taxing authority).

 

8



--------------------------------------------------------------------------------

“Tax Allocation Statements” has the meaning set forth in Section 6.05(b).

“Tax Claim” has the meaning set forth in Section 6.06.

“Tax Return” means any return, report, information return or other document
(including any related or supporting information) filed or required to be filed
with any federal, state, local or foreign governmental entity or other authority
in connection with the determination, assessment or collection of any Tax or the
administration of any laws, regulations or administrative requirements relating
to any Tax.

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Transaction Documents” means this Agreement, the Asset Purchase Agreement, the
Letter Agreement, the Transition Services Agreement, and the Non-Competition
Agreement.

“Transition Services Agreement” has the meaning set forth in Section 7.02(e).

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and related employment losses.

“Working Capital” has the meaning set forth in Section 2.02(b).

“WPSC” means the Wyoming Public Service Commission.

ARTICLE II

PURCHASE AND SALE

Section 2.01 Purchase and Sale.

(a) Sale of Shares. Subject to the terms and conditions set forth herein, at the
Closing, EWI will sell to Buyer, and Buyer will purchase from EWI, the Shares,
free and clear of all Encumbrances.

(b) [Intentionally Omitted]

(c) Excluded Assets and Excluded Liabilities. Prior to or at Closing, the
Company (i) will transfer to one or more Persons (other than the Company), the
Excluded Assets, all of which are described in Schedule 2.01(c)(i) and (ii) will
either pay off or distribute or assign to one or more Persons (other than the
Company), and one or more Persons (other than the Company) will assume, the
Excluded Liabilities, all of which are described in Schedule 2.01(c)(ii).

Section 2.02 Purchase Price.

(a) Base Purchase Price. The base purchase price (the “Base Purchase Price”)
will be $15,800,000, subject to adjustment pursuant to this Section 2.02 (as so
adjusted, the “Purchase Price”).

 

9



--------------------------------------------------------------------------------

(b) Adjustment Definitions.

(i) “Adjustment Amount” means a net positive or negative number, and is computed
as the sum of the following:

 

  (A) the amount of Working Capital of the Company computed by reference to the
Company Balance Sheet on the Adjustment Date, less $950,000; plus

 

  (B) the amount of Other Net Assets of the Company computed by reference to the
Company Balance Sheet on the Adjustment Date, less $719,805.

For illustrative purposes only, if the transactions contemplated herein had
closed on June 30, 2014, the Adjustment Amount would have been calculated in
accordance with the Estimated Closing Payment Statement attached hereto as
Schedule 2.02(c).

(ii) “Adjustment Date” means the last day of the month prior to the Closing
Date, and the Adjustment Amount will be calculated utilizing the accounting data
of the Company as of the Adjustment Date. For illustrative purposes only, if the
Closing Date occurred on April 1st, the Adjustment Amount would be calculated
utilizing data as of March 31st.

(iii) “Other Net Assets” means the amounts reflected in (a) Account No. 154
Materials and Supplies, Account No. 164 Storage Gas Inventory and Account
No. 165 Prepaid Assets net of (b) Account No. 232 Customer Advances for
Construction, Account No. 235 Customer Deposits and any current or non-current
regulatory assets or liabilities, in each case as reflected on the Company
Balance Sheet as of the Adjustment Date and recorded in accordance with
Applicable Financial Principles.

(iv) “Working Capital” means the net asset or liability balance of the Company’s
cash, accounts receivable, accounts payable, and the amounts reflected in
Account No. 142 Unbilled Revenue, Account No. 253 Deferred Incentive Revenues
and Account 191 Deferred Purchase Gas Costs, in each case as reflected on the
Company Balance Sheet as of the Adjustment Date and recorded in accordance with
Applicable Financial Principles, but specifically excluding:

 

  (A) indebtedness and other fixed obligations;

 

  (B) Taxes;

 

  (C) accounts receivable from Affiliates other than Account No. 146 Accounts
Receivable from Associated Company to the extent incurred in the Ordinary Course
of Business;

 

  (D) accounts payable or other sums owing to Affiliates other than Account
No. 234 Accounts Payable to Associated Company to the extent incurred in the
Ordinary Course of Business;

 

10



--------------------------------------------------------------------------------

  (E) Excluded Liabilities;

 

  (F) expenses related to the negotiation of this Agreement and the other
Transaction Documents and the closing of the transactions contemplated herein
and therein; and

 

  (G) Other Net Assets.

(c) Closing Adjustment.

(i) At least fifteen (15) Business Days before the Closing, EWI will prepare and
deliver to Buyer a statement setting forth its good faith estimate of the
Purchase Price, based on EWI’s good faith estimate of the Adjustment Amount (the
“Estimated Closing Payment Statement”), which statement will contain an
estimated Company Balance Sheet as of the Adjustment Date (without giving effect
to the transactions contemplated herein) and calculations of Working Capital and
Other Net Assets as of the Adjustment Date. For illustrative purposes only, a
sample Estimated Closing Payment Statement is attached hereto as Schedule
2.2(c), as if the transactions contemplated herein had closed on June 30, 2014.

(ii) Within ten (10) Business Days following receipt by Buyer of the Estimated
Closing Payment Statement, Buyer may object in good faith and in writing to any
amount, or calculation set forth therein. If Buyer objects to the Estimated
Closing Payment Statement, the Parties will attempt to reconcile such difference
in good faith. If the Parties are unable to reconcile such differences within
five (5) Business Days following receipt by EWI of Buyer’s objections, or if
Buyer does not dispute the Estimated Closing Payment Statement, the Base
Purchase Price will be adjusted for purposes of the Closing by the amount of the
estimated Adjustment Amount not in dispute (as adjusted, the “Closing Payment
Amount”). Specifically, if the Adjustment Amount is a positive number, the base
Purchase Price will be increased by such amount; and if the Adjustment Amount is
a negative number, the base Purchase Price will be decreased by such amount.

(d) Post-Closing Adjustment.

(i) Within sixty (60) days after the Closing Date, Buyer will prepare and
deliver to EWI a statement (the “Post-Closing Adjustment Statement”) that
reflects Buyer’s determination of (A) the Adjustment Amount and (B) the Purchase
Price based on the Adjustment Amount. In addition, Buyer will provide EWI with
supporting calculations, in reasonable detail, for such determinations at the
time it delivers the Post-Closing Adjustment Statement. EWI agrees to cooperate
with Buyer in connection with Buyer’s preparation of the Post-Closing Adjustment
Statement and related information, and will provide Buyer with such access to
its books, records, information, and employees as Buyer may reasonably request.

(ii) The amounts determined by Buyer as set forth in the Post-Closing Adjustment
Statement will be final, binding, and conclusive for all purposes unless, and
only to the extent, that within thirty (30) days after Buyer has delivered the
Post-Closing Adjustment Statement, EWI notifies Buyer in writing of any dispute
with matters set forth in the Post-Closing Adjustment Statement. Any such notice
of dispute delivered by EWI (an “Adjustment Dispute Notice”) will identify each
item in the Post-Closing Adjustment Statement with respect

 

11



--------------------------------------------------------------------------------

to which EWI disagrees, the basis of such disagreement, and EWI’s position with
respect to such disputed item. Buyer agrees to cooperate with EWI in connection
with EWI’s preparation of the Adjustment Dispute Notice and will provide EWI
with such access to the Company’s books, records, information and employees as
EWI may reasonably request.

(iii) If EWI delivers an Adjustment Dispute Notice in compliance with
Section 2.04(d)(ii), then (A) the undisputed portion of the total proposed
Adjustment Amount set forth in the Post-Closing Adjustment Statement will be
paid by the appropriate Party in accordance with the payment procedures set
forth in Section 2.02(d)(iv) and (ii) Buyer and EWI will attempt to reconcile
their differences and any resolution by them as to any disputed amounts will be
final, binding, and conclusive for all purposes on the Parties. If Buyer and EWI
are unable to reach a resolution with respect to all disputed items within
forty-five (45) days of delivery of the Adjustment Dispute Notice, Buyer and EWI
will submit any items remaining in dispute for determination and resolution to
the Independent Accounting Firm, which will be instructed to determine and
report to the Parties, within thirty (30) days after such submission, upon such
remaining disputed items. The report of the Independent Accounting Firm will be
final, binding, and conclusive on the Parties for all purposes. The fees and
disbursements of the Independent Accounting Firm will be allocated between
Buyer, on the one hand, and EWI, on the other hand, so that Buyer’s share of
such fees and disbursements will be in the same proportion that the aggregate
amount of such remaining disputed items so submitted to the Independent
Accounting Firm that is unsuccessfully disputed by Buyer (as finally determined
by the Independent Accounting Firm) bears to the total amount of such remaining
disputed amounts so submitted to the Independent Accounting Firm and EWI’s share
of such fees and disbursements will be the remaining balance.

(iv) Within five (5) Business Days following the final determination of the
Purchase Price pursuant to this Section 2.02, (A) if the Purchase Price is
greater than the Closing Payment Amount and all other amounts paid by Buyer to
EWI pursuant to this Section 2.02, Buyer will pay the difference to EWI or
(B) if the Purchase Price is less than the Closing Payment Amount and all other
amounts paid by Buyer to EWI pursuant to this Section 2.02, EWI will jointly and
severally be liable for and pay the difference to Buyer. Any amount paid under
this Section 2.04(b)(iv) will be paid in cash by wire transfer of immediately
available funds to the account specified by the Party receiving payment.

(e) Adjustments for Tax Purposes. Any payments made pursuant to this
Section 2.02 will be treated as an adjustment to the Purchase Price by the
Parties for Tax purposes, unless otherwise required by Law.

(f) Allocation of Purchase Price. The Purchase Price will be allocated among the
purchase of the Shares, the Non-Competition Agreement and the Letter Agreement
as set forth in Schedule 2.02(f). The Purchase Price allocation for Tax purposes
is not governed by Schedule 2.02(f) and is, instead, governed by Section
6.05(b).

Section 2.03 Transactions to be Effected at Closing.

(a) At Closing, EWI will deliver to Buyer stock certificates evidencing the
Shares, free and clear of all Encumbrances, duly endorsed in blank or
accompanied by stock powers or other instruments of transfer duly executed in
blank, with all required stock transfer tax stamps affixed thereto.

 

12



--------------------------------------------------------------------------------

(b) At Closing, Buyer will pay EWI the Closing Payment Amount by wire transfer
of immediately available funds to an account of EWI designated in writing by EWI
to Buyer no later than two (2) Business Days prior to the Closing Date.

Section 2.04 Closing. Subject to the terms and conditions of this Agreement, the
purchase and sale of the Shares contemplated hereby will take place at a closing
(the “Closing”) to be held on and effective as of the first day of the calendar
month following the date on which the last of the conditions to Closing set
forth in Article VII have been satisfied or waived (other than conditions which,
by their nature, are to be satisfied on the Closing Date), at the offices of
Parent in Mentor, Ohio, or on such other date or at such other place as EWI and
Buyer may mutually agree upon in writing (the day on which the Closing takes
place being the “Closing Date”); provided, however, (a) if the Closing Date is
not a Business Day, the Purchase Price shall be paid on the first Business Day
after the Closing Date and (b) if the date on which the last of the conditions
to Closing set forth in Article VII are satisfied or waived is within five days
of the end of the month, then the Closing Date will be extended to the first day
of the second calendar month following if the date on which the last of the
conditions to Closing set forth in Article VII are satisfied or waived.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EWI AND THE COMPANY

Except as set forth in the correspondingly numbered Disclosure Schedules, each
of EWI and the Company, jointly and severally, represent and warrant to Buyer
that the statements contained in this Article III are true and correct as of the
date hereof.

Section 3.01 Organization and Authority of EWI. EWI is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Montana. EWI has full corporate power and authority to enter into this Agreement
and the other Transaction Documents to which it is a party, to carry out its
obligations hereunder and thereunder and to consummate the transactions
contemplated herein and therein. The execution and delivery by EWI of this
Agreement and any other Transaction Document to which it is a party, the
performance by EWI of its obligations hereunder and thereunder and the
consummation by EWI of the transactions contemplated herein and therein have
been duly authorized by all requisite corporate action on the part of EWI. This
Agreement has been duly executed and delivered by EWI, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of EWI enforceable against EWI in accordance
with its terms. When each other Transaction Document to which EWI is or will be
a party has been duly executed and delivered by EWI (assuming due authorization,
execution and delivery by each other party thereto), such Transaction Document
will constitute a legal and binding obligation of EWI enforceable against it in
accordance with its terms.

Section 3.02 Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Wyoming and has full corporate power and
authority to own, operate or lease the

 

13



--------------------------------------------------------------------------------

properties and assets now owned, operated or leased by it and to carry on its
business as it has been and is currently conducted. The properties owned or
leased by the Company and the operation of the Company’s business as currently
conducted do not make licensing or qualification to do business necessary in any
jurisdiction other than the State of Wyoming. All corporate actions taken by the
Company in connection with this Agreement and the other Transaction Documents
will be duly authorized on or prior to the Closing.

Section 3.03 Capitalization. The authorized capital stock of the Company
consists of 100 shares of common stock, par value $0.15 per share (“Common
Stock”), of which 100 shares are issued and outstanding and constitute the
Shares. All of the Shares have been duly authorized, are validly issued, fully
paid and non-assessable, and are owned of record and beneficially by EWI, free
and clear of all Encumbrances. Upon consummation of the transactions
contemplated herein, Buyer will own all of the Shares, free and clear of all
Encumbrances. All of the Shares were issued in compliance with applicable Laws.
None of the Shares were issued in violation of any agreement, arrangement or
commitment to which EWI or the Company is a party or is subject to or in
violation of any preemptive or similar rights of any Person. There are no
outstanding or authorized options, warrants, convertible securities or other
rights, agreements, arrangements or commitments of any character relating to the
capital stock of the Company or obligating EWI or the Company to issue or sell
any shares of capital stock of, or any other interest in, the Company. The
Company does not have outstanding or authorized any stock appreciation, phantom
stock, profit participation or similar rights. There are no voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of any of the Shares.

Section 3.04 No Subsidiaries. The Company does not own, or have any interest in
any shares or have an ownership interest in, any other Person.

Section 3.05 No Conflicts; Consents. The execution, delivery and performance by
EWI of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated herein and therein,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of EWI or the Company; (b) except as set forth in
Schedule 3.05, require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Material Contract; or (c) result in
the creation or imposition of any Encumbrance other than Permitted Encumbrances
on any properties or assets of the Company.

Section 3.06 Governmental Matters.

(a) The execution, delivery and performance by EWI and the Company of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated herein and therein, do not and
will not require any approvals from any Regulatory Authority other than the
Required Regulatory Approvals, all of which are set forth in Schedule 3.06(a).

 

14



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by EWI and the Company of this
Agreement and the other Transaction Documents to which it is a party, and the
consummation of the transactions contemplated herein and therein, do not and
will not: (i) conflict with or result in a violation or breach of any provision
of any Law or Governmental Order applicable to EWI, the Company or (ii) require
the consent, notice or other action by any Person under, conflict with, result
in a violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Permit.

(c) EWI has timely filed or caused to be timely filed with each applicable
Regulatory Authority all current material forms, statements, reports and
documents (including all exhibits, amendments and supplements thereto) required
by Law or Order to be filed with respect to the Company for the most recent
applicable reporting periods. Except as set forth in Schedule 3.06(c), as of the
respective dates on which such forms, statements, reports and documents were
filed, each complied in all material respects with all requirements of any Law
or Order applicable to such form, statement, report or document in effect on
such date and the information contained therein was true and correct in all
material respects as of the respective dates of such filings, and each and every
non-compliance described in Schedule 3.06(c) has been or will be cured without
liability to the Company or Buyer prior to the Closing Date.

(d) Schedule 3.06(d) sets forth all of the (i) currently pending filings made by
the Company, (ii) currently pending filings made by EWI or any of its Affiliates
before any Governmental Authority that are reasonably likely to affect, be
related to, restrict or govern the rates, services, activities or operations of
the Company after the date of this Agreement, (iii) currently pending Actions
involving the Company, (iv) currently pending Actions involving EWI or any of
its Affiliates commenced or brought before any Governmental Authority that are
reasonably likely to affect, restrict or govern the rates, services, activities
or operations of the Company and (v) the last rate case order and each currently
effective Regulatory Order since the last rate case order.

Section 3.07 Financial Statements. Complete copies of the Company’s unaudited
financial statements consisting of the balance sheet of the Company as at
December 31 in each of the years 2013, 2012 and 2011 and the related statements
of income for the years then ended have been delivered to Buyer. Except as set
forth in Schedule 3.07, such financial statements were, and all of the financial
statement delivered pursuant to Section 5.03 (collectively, the “Financial
Statements”) will be, (a) prepared in accordance with Applicable Financial
Principles, subject, in the case of Financial Statements that are not annual
Financial Statements, to normal and recurring year-end adjustments (the effect
of which will not be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those presented in the annual
Financial Statements), (b) based on the books and records of the Company, and
(c) fairly present in all material respects the financial condition of the
Company as of the respective dates they were or are prepared and the results of
the operations of the Company for the periods indicated. The Company maintains a
standard system of accounting established and administered in accordance with
Applicable Financial Principles.

 

15



--------------------------------------------------------------------------------

Section 3.08 Undisclosed Liabilities. As of the date hereof, the Company has no
liabilities, obligations or commitments of any nature whatsoever, asserted or
unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured or otherwise (“Liabilities”), except (a) Liabilities that
are adequately reflected or reserved against in the Company Balance Sheet as of
June 30, 2014, (b) Liabilities (not more than $100,000 in the aggregate) that
have been incurred in the Ordinary Course of Business since June 30, 2014 and
(c) Liabilities set forth in Schedule 3.08. As of the Closing Date, the Company
will have no Liabilities except (i) Liabilities that are adequately reflected or
reserved against in the most recent Company Balance Sheet delivered to Buyer
pursuant to Section 5.03 prior to Closing and (ii) Liabilities that have been
incurred in the Ordinary Course of Business since the date of such Company
Balance Sheet.

Section 3.09 Absence of Certain Changes, Events and Conditions. Except as set
forth in Schedule 3.09, since December 31, 2013, there has not been, with
respect to the Company, as applicable, any:

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b) amendment of the charter, by-laws or other organizational documents of the
Company;

(c) material change in any method of accounting or accounting practice of the
Company, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

(d) material change in the Company’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;

(e) incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money except unsecured current obligations and Liabilities incurred in
the Ordinary Course of Business consistent with past practice;

(f) transfer, assignment, sale or other disposition of any material assets of
the Company, except the sale of natural gas in the Ordinary Course of Business,
or cancellation of any material debts owed to or entitlements of the Company;

(g) material damage, destruction or loss (whether or not covered by insurance)
to any assets of the Company;

(h) capital investment by the Company in, or any loan by the Company to, any
other Person;

(i) acceleration, termination, material modification to or cancellation of any
Material Contract;

(j) material capital expenditure of the Company that was not identified in
Schedule 3.12(c);

 

16



--------------------------------------------------------------------------------

(k) (i) grant of any bonuses, whether monetary or otherwise, or material
increase in any wages, salary, severance, pension or other compensation or
benefits payable, or for which the Company will have any liability, after
Closing in respect of the Company’s employees, officers, directors, independent
contractors or consultants, other than (A) as provided for in any written
agreements existing on the date hereof, (B) required by applicable Law or
(C) any such grants in the Ordinary Course of Business not to exceed $5,000 per
year for any individual employee, independent contractor or consultant and
$50,000 per year for all employees, independent contractors and consultants in
the aggregate without the prior written consent of Buyer, which will not be
unreasonably withheld or conditioned, (ii) change in the terms of employment for
any employee of the Company or any termination of any employees of the Company
for which the aggregate costs and expenses exceed $5,000 per year, or
(iii) action to accelerate the vesting or payment of any compensation or benefit
for any of the Company’s employee, officer, director, independent contractor or
consultant;

(l) adoption, modification or termination by the Company of any employment
(other than an employment at-will relationship), severance, retention or other
agreement with any current or former employee, officer, director, independent
contractor or consultant;

(m) action by the Company to make, change or rescind any Tax election, amend any
Tax Return or take any position on any Tax Return, take any action, omit to take
any action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of Buyer in respect of
any Post-Closing Tax Period;

(n) any adverse Action, ruling, order or similar from any Regulatory Authority
including, but not limited to, any ruling related to any rates or rate cases; or

(o) Contract or commitment entered into by the Company to do any of the
foregoing.

Section 3.10 Material Contracts.

(a) Schedule 3.10 lists each of the following Contracts to which the Company is
a party or is otherwise bound (such Contracts, together with all Contracts
listed or otherwise disclosed in Schedule 3.11(b) being “Material Contracts”):

(i) each Contract involving aggregate consideration in excess of $50,000
annually and which, in each case, cannot be cancelled by the Company without
penalty or without more than ninety (90) days’ notice;

(ii) each Contract that requires the Company to purchase its total requirements
of any product or service from a third party or that contain “take or pay”
provisions;

(iii) each Contract that provides for the indemnification by the Company of any
Person or the assumption by the Company of any Tax, environmental or other
Liability of any Person, other than any Contract (A) that provides for
indemnification or the assumption of any Liability that is not reasonably likely
to exceed $5,000 or (B) that provides for indemnification and is for standard,
off-the shelf software or similar products;

 

17



--------------------------------------------------------------------------------

(iv) each Contract that relates to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise);

(v) each Contract with employees, independent contractors or consultants (or
similar arrangements) which is not cancellable without material penalty or
without more than ninety (90) days’ notice;

(vi) except for Contracts relating to trade receivables, each Contract relating
to indebtedness (including, without limitation, guarantees) of the Company;

(vii) each Contract with any Governmental Authority;

(viii) each Contract that limits or purports to limit the ability of the Company
to compete in any line of business or with any Person or in any geographic area
or during any period of time;

(ix) each Contract that provides for any joint venture, partnership or similar
arrangement;

(x) each Contract between or among the Company, on the one hand, and Parent or
any Affiliate of Parent, on the other hand, that will not be terminated or
expire prior to Closing;

(xi) each Contract with any union or that is a collective bargaining agreement;
and

(xii) each Easement that is a Contract and is on or across federal, state or
local public lands; provided, however, Schedule 3.10 is not required to list any
Easement that is a Material Contract unless required pursuant to this clause
(xii).

(b) Each Material Contract is valid and binding on the Company, as applicable,
in accordance with its terms and is in full force and effect. None of the
Company, as applicable, or, to EWI’s Knowledge, any other party thereto is in
breach of or default under (or is alleged to be in breach of or default under)
in any material respect, or has provided or received any notice of any intention
to terminate, any Material Contract. To EWI’s Knowledge, no event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Material Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. Complete and
correct copies of each Material Contract (including all modifications,
amendments and supplements thereto and waivers thereunder) have been made
available to Buyer.

Section 3.11 Owned and Leased Real Property and Easements and Rights-of-Way.

(a) (i) The Company and its Affiliates have good and valid (and, in the case of
owned Real Property, good and marketable fee simple) title to, or a valid
leasehold interest in, all Real Property used by the Company. All Real Property
is described in Schedule 3.11(a)(i).

 

18



--------------------------------------------------------------------------------

(ii) To Seller’s Knowledge, the Company and its Affiliates have a valid Easement
in all Easements used by the Company.

(iii) All Real Property and Easements are free and clear of Encumbrances except
for the following:

 

  (A) liens for Taxes not yet due and payable or being contested in good faith
by appropriate procedures and for which there are adequate accruals or reserves
in the Financial Statements;

 

  (B) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising
or incurred in the ordinary course of business consistent with past practice for
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company;

 

  (C) easements, rights of way, zoning ordinances and other encumbrances of
public record; and

 

  (D) other Encumbrances which are not, individually or in the aggregate,
material to the business of the Company.

(b) Schedule 3.11(b) lists with respect to each parcel of Real Property whether
such property is (i) owned in fee or (ii) leased or subleased by the Company and
the current use of such property. With respect to owned Real Property, EWI has
delivered or made available to Buyer true, complete and correct copies of the
deeds and other instruments (as recorded) by which the Company acquired such
Real Property, and copies of all title insurance policies, opinions, abstracts
and surveys in the possession of EWI or the Company and relating to the Real
Property. With respect to leased Real Property, EWI has delivered or made
available to Buyer true, complete and correct copies of any leases affecting the
Real Property. With respect to Easements, EWI has made available, or will no
less than ninety (90) days after the date hereof make available, to Buyer true,
complete and correct copies of all Contracts evidencing such Easements.

(c) Except as set forth in Schedule 3.11(c), the Company is not a sublessor or
grantor under any sublease or other instrument granting to any other Person any
right to the possession, lease, occupancy or enjoyment of any leased Real
Property.

(d) The use and operation of the Real Property and the Easements in the conduct
of the Company’s business do not violate in any material respect any Law,
Contract or Permit. No material improvements constituting a part of the Real
Property or Easements encroach on real property owned or leased by a Person
other than the Company. There are no Actions pending nor, to EWI’s Knowledge,
threatened against or affecting the Real Property, Easements, or any portion
thereof or interest therein in the nature or in lieu of condemnation or eminent
domain proceedings.

(e) The Real Property and Easements, together with the Personal Property, is
sufficient for the continued conduct of the Company’s business after the Closing
in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
business of the Company as currently conducted.

 

19



--------------------------------------------------------------------------------

(f) To EWI’s Knowledge, there is no real property over, under or through which
the Company’s pipelines and related equipment are located for which the Company
does not have a valid ownership in fee, an easement, a right-of-way or a lease
or sublease.

Section 3.12 Personal Property.

(a) The Company has good and valid title to or a valid leasehold interest in all
Personal Property used by the Company. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances except for the
following:

(i) liens for Taxes not yet due and payable or being contested in good faith by
appropriate procedures and for which there are adequate accruals or reserves in
the Financial Statements;

(ii) mechanics, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice for
amounts that are not delinquent and which are not, individually or in the
aggregate, material to the business of the Company; and

(iii) other Encumbrances which are not, individually or in the aggregate,
material to the business of the Company.

(b) Except as set forth in Schedule 3.12(b), the Personal Property has been
maintained in accordance with Good Utility Practice, ordinary and reasonable
wear and tear excepted, and, together with all Real Property and Easements, is
sufficient for the continued conduct of the Company’s business after the Closing
in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
business of the Company and the use as currently conducted.

(c) Schedule 3.12(c) sets forth (i) each material maintenance or capital
expenditure project contemplated by the Company for the calendar years ending
December 31, 2014 and 2015, (ii) the estimated timeline for commencement and
completion of each such project, and (iii) the budgeted or estimated cost of
each such project, to the extent known.

Section 3.13 Customer Advances. Schedule 3.13 contains as of September 30, 2014
and, as of Closing will contain as of the last day of the calendar month
immediately prior to Closing, a complete list and accounting of all advances and
deposits received by the Company from any third party which may be subject to
refund at some point in the future.

Section 3.14 Insurance. Schedule 3.14 sets forth a true and complete list of all
current policies or binders of fire, liability, product liability, umbrella
liability, real and personal property, workers’ compensation, vehicular,
directors’ and officers’ liability, fiduciary liability and other casualty and
property insurance maintained by EWI or its Affiliates (including the Company)
and relating to the assets, business, operations, employees, officers and
directors of the Company (collectively, the “Insurance Policies”). Except as set
forth on Schedule 3.14, there are no claims related to the business of the
Company pending under any such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights.

 

20



--------------------------------------------------------------------------------

Section 3.15 Legal Proceedings; Governmental Orders.

(a) Except as set forth in Schedule 3.6(c), there are no Actions pending or, to
EWI’s Knowledge, threatened (i) against or by the Company affecting any of its
properties or assets (or by or against EWI or any Affiliate thereof and relating
to the Company), or (ii) against or by the Company, EWI or any Affiliate of EWI
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated herein. To EWI’s Knowledge, no event has occurred or circumstances
exist that may give rise to, or serve as a basis for, any such Action.

(b) Except as set forth in Schedule 3.06(d), there are no outstanding
Governmental Orders and no unsatisfied judgments, penalties or awards against or
affecting the Company or any of its properties or assets.

(c) The Company is in compliance with the terms of each Governmental Order set
forth in Schedule 3.06(d).

(d) To EWI’s Knowledge, no event has occurred or circumstance exists that is
reasonably likely to constitute or result in (with or without notice or lapse of
time) a violation of any such Governmental Order by the Company.

Section 3.16 Compliance With Laws; Permits.

(a) The Company has complied, and is now complying, in all material respects
with all Laws applicable to it or its business, properties or assets.

(b) All Permits required for the Company to conduct its business in all material
respects are (i) listed on Schedule 3.16, (ii) held by the Company,
respectively, and (iii) valid and in full force and effect. All fees and charges
with respect to such Permits as of the date hereof have been paid in full. No
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any Permit set forth in Schedule 3.16.

Section 3.17 Environmental Matters.

(a) Except as otherwise set forth on Schedule 3.17(a):

(i) the Company is currently and during the time period that EWI has owned the
Company, has been in compliance with all Environmental Laws in all materials
respects;

(ii) during the period of time that EWI has owned the Company, neither the
Company nor any of its Affiliates have received from any Person any
(A) Environmental Notice or Environmental Claim or (B) written request for
information pursuant to Environmental Law relating to the Company, which, in
each case, either remains pending or unresolved, or is the source of ongoing
obligations or requirements as of the Closing Date; and

 

21



--------------------------------------------------------------------------------

(iii) to EWI’s Knowledge, there are no facts or circumstances related to
business or assets of the Company that could reasonably be expected to give rise
to any Environmental Notice or Environmental Claim against the Company or its
business, properties or assets which have caused, or would reasonably be
expected to give rise to, penalties, costs assessed, or other damages against
the Company, including without limitation, contamination of any real property,
or water contamination (including without limitation groundwater contamination).

(b) The Company has obtained and are in material compliance with all
Environmental Permits (each of which is disclosed in Schedule 3.17(b)) necessary
for the ownership, lease, operation or use of the business or assets of the
Company currently and during the respective time period that EWI has owned the
Company, and all such Environmental Permits are in full force and effect and
will be maintained in full force and effect through the Closing Date in
accordance with Environmental Law, and to EWI’s Knowledge there is no condition,
event or circumstance that might (i) result in any adverse modification,
revocation, or termination of, or any other adverse change in, any such
Environmental Permits or (ii) prevent or impede, after the Closing Date, the
ownership, lease, operation or use of the business or assets of the Company as
currently carried out.

(c) No real property currently or, to EWI’s Knowledge, formerly owned, operated
or leased by the Company is listed on, or has been proposed for listing on, the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list,
nor are there any environmental liens or environmental use restrictions
recorded, or to EWI’s Knowledge threatened or proposed, against such real
property.

(d) During the respective time period that EWI has owned the Company, there has
been no Release of Hazardous Materials in contravention of Environmental Law
with respect to (i) the business or assets of the Company, (ii) to EWI’s
Knowledge, any real property currently or formerly owned, operated or leased by
the Company or (iii) to EWI’s Knowledge, no real property currently or formerly
owned, operated, or leased in connection with the business of the Company
(including soils, groundwater, surface water, buildings and other structure
located on any such real property) has been contaminated with any Hazardous
Material which could reasonably be expected to result in a material
Environmental Claim against, or a material violation of Environmental Law or
term of any Environmental Permit by, EWI or the Company.

(e) Schedule 3.17(e) contains a complete and accurate list of all active or
abandoned aboveground or underground storage tanks owned or operated by the
Company. All such tanks have been registered and operated, and all abandoned
tanks closed, in accordance with all Environmental Laws, and to EWI’s Knowledge,
no other underground storage tanks exist on any real property currently owned,
operated or leased by the Company.

(f) Schedule 3.17(f) contains a complete and accurate list of all off-site
Hazardous Materials treatment, storage, or disposal facilities or locations used
by the Company and any predecessors as to which the Company may retain
liability, and to EWI’s Knowledge, none of these facilities or locations has
been placed or proposed for placement on the National Priorities List (or
CERCLIS) under CERCLA, or any similar state list. None of EWI, the Company or
any of the respective Affiliates have received any Environmental Notice
regarding potential

 

22



--------------------------------------------------------------------------------

liabilities with respect to such off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by the Company, and, to EWI’s
Knowledge, no facts or circumstances exist related to any such off-site
treatment, storage or disposal that would reasonably be expected to give rise to
an Environmental Notice or Environmental Claim against the Company.

(g) The Company has not retained or assumed, by contract or operation of Law,
any liabilities or obligations of third parties under Environmental Law.

(h) EWI has provided or otherwise made available to Buyer any and all
environmental reports, studies, audits, records, sampling data, site
assessments, risk assessments, economic models and other similar documents with
respect to the business or assets of the Company, any currently or formerly
owned, operated or leased real property which are in the possession or control
of the Company or any of its Affiliates related to compliance with Environmental
Laws, Environmental Claims or an Environmental Notice or the Release of
Hazardous Materials.

(i) During EWI’s ownership of the Company, EWI has not installed or used
asbestos or asbestos-containing materials in connection with their operation of
the business of the Company. Buyer acknowledges and understands that prior to
EWI ownership of the Company, it was customary in the industry to use asbestos
and asbestos-containing materials as insulation around pipes and for other
purposes. EWI has not made or undertaken an independent investigation with
respect to legacy asbestos or asbestos-containing materials present on any real
property currently or formally owned, operated or leased by the Company.

(j) During the respective time periods that EWI has owned the Company, no
electrical transformers containing PCBs, fluorescent light fixtures with
PCB-containing ballasts or other equipment containing PCBs are or were installed
or located on any real property currently or formerly owned, operated or leased
by the Company. EWI has not made or undertaken an independent investigation with
respect to legacy PCB contamination in condensate accumulation in pipelines or
other instances of legacy PCB contamination that predated EWI’s ownership of the
Company.

Section 3.18 Employee Benefit Matters.

(a) Schedule 3.18 sets forth a true, correct and complete list, as of the date
hereof of all Company Plans. EWI has made available to Buyer true, correct and
complete copies of the following: (i) each Company Plan and any amendments
thereto (or if such Company Plan is not written, a description thereof);
(ii) the most recent summary plan descriptions, if any, with respect to the
Company Plans (including any summaries of material modification); (iii) the most
recent determination or opinion letter received from the IRS with respect to
each Company Plan intended to qualify under Section 401(a) of the Code; (iv) the
most recent annual report (Form 5500, with all applicable attachments); and
(v) all related trust agreements, insurance contracts, and other funding
arrangements which implement each Company Plan.

(b) Each Company Plan has been operated and maintained in material compliance
with its respective terms and with ERISA, the Code and other Applicable Law.
There are no pending or, to the Knowledge of the Company and EWI, threatened
Actions relating to the Company Plans other than routine claims for benefits.
The Company is not subject to any liability or penalty under the Code or ERISA
with respect to any Company Plan.

 

23



--------------------------------------------------------------------------------

(c) Each Company Plan (or Benefit Plan that Company employees participate in)
that is intended to be qualified under Section 401(a) of the Code has received a
current favorable determination letter from the IRS (or is maintained in
connection with the adoption of a preapproved plan and the plan sponsor is
entitled to rely on the opinion or advisory letter issued to the preapproved
plan sponsor) and, to the Knowledge of EWI, no circumstances have occurred that
are likely to result in the loss of the qualification of such Benefit Plan under
Section 401(a) of the Code.

(d) The Company does not contribute or have an obligation to contribute, and has
not within six (6) years prior to the date of this Agreement contributed or had
an obligation to contribute, to a multiemployer plan (within the meaning of
Section 3(37) of ERISA) or a Benefit Plan (other than a Company Plan) subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code. No Company
Plan promises or provides for retiree medical or retiree welfare benefits to any
person, except as required under Section 4980B of the Code and Parts 6 and 7 of
Subtitle B of Title I of ERISA, or comparable state law (“COBRA”), and such
COBRA benefits are provided solely at the person’s expense.

(e) With respect to any “employee benefit plan” within the meaning of
Section 3(3) of ERISA, that is not a Company Plan, and which is sponsored,
maintained, or contributed to, or has been sponsored, maintained, or contributed
to within six (6) years prior to the date of this Agreement, by the Company or
any ERISA Affiliate (a) no withdrawal liability, within the meaning of
Section 4201 of ERISA, has been incurred, which withdrawal liability has not
been fully satisfied, (b) no liability to the Pension Benefit Guaranty
Corporation has been incurred by any such entity, which liability has not been
fully satisfied, (c) no accumulated funding deficiency, whether or not waived,
within the meaning of Section 302 of ERISA or Section 412 of the Code has been
incurred, and (d) all contributions (including installments) to such plan
required by Section 302 of ERISA and Section 412 of the Code have been timely
made. After the Closing Date, Company and Buyer will have no liability under
Title IV of ERISA for any Benefit Plan of EWI or its ERISA Affiliates.

(f) All contributions that were required to be made by the Company (or any
Affiliate) under any Company Plan have been timely made.

(g) In connection with the consummation of the transactions contemplated herein,
no payments of money or other property, acceleration of benefits, or provision
of other rights have been or will be made hereunder, under any agreement
contemplated herein, or under any Company Plan that would be reasonably likely
to be nondeductible under Section 280G of the Code, whether or not some other
subsequent action or event would be required to cause such payment,
acceleration, or provision to be triggered.

 

24



--------------------------------------------------------------------------------

Section 3.19 Employment/Consulting Matters.

(a) EWI has provided a true and accurate list of all persons who are employees,
independent contractors or consultants of the Company, which list sets forth for
each such person the following as of June 30, 2014: (i) name; (ii) title or
position (including whether full or part time); (iii) hire or retention date;
(iv) current annual base or other compensation rate; (v) commission, bonus or
other incentive-based compensation; and (vi) a description of the fringe
benefits provided to each such individual. As of the date hereof, all
compensation, including wages, commissions and bonuses, payable to such
employees, independent contractors or consultants for services performed on or
prior to the date hereof have been paid in full (or accrued in full in the
determination of Working Capital) and all such compensation will continue to be
paid in full (or accrued in full in the determination of Working Capital) up to
and including the Closing Date. All such employees are employees at-will.

(b) The Company is not, and has not been, a party to, bound by, or negotiating
any collective bargaining agreement or other Contract with a union, works
council or labor organization of any type (“Employee Representative”), and to
EWI’s Knowledge no Employee Representative represents or purports to represent
any employee of the Company, and, to EWI’s Knowledge, no Employee
Representative, employee or group of employees is seeking or has sought to
organize employees for the purpose of collective bargaining. During the time
period that EWI has owned the Company, there has never been, nor has there been
any threat of, any strike, slowdown, work stoppage, lockout, concerted refusal
to work overtime or other similar labor disruption or dispute affecting the
Company or any of its employees. The Company has no duty to bargain with any
Employee Representative.

(c) The Company is and has been in compliance in all material respects with all
applicable Laws pertaining to employment and employment practices, including all
Laws relating to labor relations, equal employment opportunities, fair
employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence and unemployment insurance. All
individuals characterized and treated by the Company as independent contractors
or consultants are properly treated as independent contractors under all
applicable Laws. All employees classified as exempt under the Fair Labor
Standards Act and state and local wage and hour laws are properly classified.
There are no Actions against the Company pending, or to EWI’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant, volunteer, intern, independent contractor or consultant of
the Company, including, without limitation, any claim relating to unfair labor
practices, employment discrimination, harassment, retaliation, equal pay, wage
and hours, classification of employees and independent contractors or
consultants or any other employment related matter arising under applicable
Laws. The Company has in its files a Form I-9 for each of the Company’s
employees with respect to whom such form is required under applicable law(s).
With respect to the transaction contemplated herein, any notice required under
any applicable law with respect to any of the Company’s employees has been given
or will be given prior to Closing. Throughout the past three years, the Company
has not implemented any plant closing or layoff of employees governed by the
WARN Act or any similar applicable law.

 

25



--------------------------------------------------------------------------------

Section 3.20 Taxes. Except as set forth in Schedule 3.20:

(a) All Tax Returns required to be filed on or before the Closing Date by or on
behalf of the Company have been, or will be, timely filed. Such Tax Returns are,
or will be, true, complete and correct in all material respects. All Taxes due
and owing by the Company (whether or not shown on any Tax Return) have been, or
will be, timely paid, except those being contested in good faith and that are
identified in Schedule 3.20.

(b) The Company have withheld and paid each Tax required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, or other third parties, and have materially complied with all
information reporting and backup withholding provisions of applicable Law. All
Tax information reporting requirements of or with respect to the Company have
been satisfied in full.

(c) No claim has been made or threatened in writing since January 1, 2008 by a
Tax authority in any jurisdiction asserting that the Company is or may be
subject to Taxes imposed by that jurisdiction but not paid by the Company,
including sales and use Taxes required to be collected by the Company and
remitted to that jurisdiction and income Taxes payable to that jurisdiction that
has not been resolved. Schedule 3.20 lists each jurisdiction with which the
Company has or has had a nexus for sales, use and income Tax purposes for
Taxable periods beginning on or after January 1, 2008, and the Company is not
required to file any Tax Returns or collect any Taxes in any other jurisdiction.

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of the Company.

(e) The Company’s Liability for unpaid Taxes for all periods ending on or before
December 31, 2013 does not, in the aggregate, exceeds the accruals for Taxes
(excluding reserves for deferred Taxes) reflected on the Financial Statements.
The Company’s Liability for unpaid Taxes for all periods following the end of
the recent period covered by the Financial Statements will not, in the
aggregate, exceed the amount of accruals for Taxes (excluding reserves for
deferred Taxes) as adjusted for the passage of time in accordance with the past
custom and practice of the Company (and which accruals will not exceed
comparable amounts incurred in similar periods in prior years).

(f) All deficiencies asserted, or assessments made, against the Company as a
result of any examinations by any taxing authority have been fully paid.

(g) The Company is not a party to any Action by any taxing authority, and there
are no pending or threatened Actions by any taxing authority.

(h) No Tax liens are currently in effect against any of the assets of the
Company other than liens for Taxes not yet due and payable.

(i) The Company is not a party to, or bound by, any Tax indemnity, Tax-sharing,
Tax allocation agreement or similar Contract or arrangement, except for the
Company’s and EWD’s internal Tax sharing agreement with the Parent.

 

26



--------------------------------------------------------------------------------

(j) The Company has no Liability for Taxes of any Person (other than the
Company) under Treasury Regulations Section 1.1502-6 (or any corresponding
provision of state, local or foreign Law), as transferee or successor, by
contract or otherwise.

(k) The Company has not agreed to make, nor is it required to make, any
adjustment under Sections 481(a) or 263A of the Code or any comparable provision
of state, local or foreign Tax Laws by reason of a change in accounting method
or otherwise. The Company has not taken any action that is not in accordance
with past practice that could defer a Liability for Taxes of the Company from
any Pre-Closing Tax Period to any Post-Closing Tax Period, including as a result
of any: (i) change in method of accounting or use of an improper method of
accounting in any Tax period (or portion thereof) ending on or before the
Closing Date; (ii) “closing agreement” as described in Section 7121 of the Code
(or any corresponding or similar provisions of state, local or foreign Tax laws)
or other agreement with a Governmental Authority executed on or before the
Closing Date; (iii) “intercompany transaction” or “excess loss account” (within
the meaning of Treasury Regulations Section 1502-13 and 1502-19, respectively)
of the Code (or any corresponding or similar provisions of state, local or
foreign Tax laws); (iv) installment sale, open transaction or other transaction
made on or before the Closing Date; (v) prepaid amount received or deferred
revenue accrued on or before the Closing Date; or (vi) election under
Section 108(i) of the Code.

(l) In the past five years, the Company has not been a party to a transaction
that has been reported as a reorganization within the meaning of Code
Section 368, or distributed as a corporation (or been distributed) in a
transaction that is reported to qualify under Code Section 355.

(m) The Company has not engaged in a transaction that would be reportable by or
with respect to the Company pursuant to Code Sections 6011, 6111, or 6112.

(n) The Company has never had a permanent establishment in any jurisdiction
other than the United States.

(o) The Company is not party to any agreement, contract, arrangement, or plan
that has resulted in or would result, separately or in the aggregate, in the
payment of any “excess parachute payment” within the meaning of Code
Section 280G (or any corresponding provision of state, local, or foreign Tax
law) as a result of the transactions contemplated herein. The Company does not
have any obligation to compensate an individual or liability for any excise
Taxes pursuant to Code Section 4999 of the Code.

(p) The Company has (i) filed or caused to be filed with the appropriate
Governmental Authority all reports required to be filed with respect to any
material unclaimed property and has remitted to the appropriate Governmental
Authority all material unclaimed property required to be remitted or
(ii) delivered or paid all material unclaimed property to its original or proper
recipient. No material asset or property, or material amount of assets or
properties, of the Company is escheatable to any Governmental Authority under
any applicable Law, including uncashed checks to vendors, customers, or
employees, non-refunded over payments, credits, unused gift certificates or
unused prepaid accounts.

 

27



--------------------------------------------------------------------------------

(q) The Company is not a party to any Contract that is a “nonqualified deferred
compensation plan” subject to Section 409A of the Code. Each such nonqualified
deferred compensation plan, if any, has since January 1, 2005 been operated in
compliance with Section 409A of the Code, and the applicable Treasury
Regulations and IRS guidance thereunder so as to avoid any Tax pursuant to
Section 409A of the Code and the document or documents that evidence each such
plan have, since December 31, 2008, conformed to the provisions of Section 409A
of the Code and the Treasury Regulations thereunder. No payment pursuant to any
arrangement between the Company and any “service provider” (as such term is
defined in Section 409A of the Code and the Treasury Regulations thereunder)
would subject any Person to a Tax pursuant to Section 409A of the Code, whether
pursuant to the consummation of the transactions contemplated herein or
otherwise. No benefit arrangement or Contract of the Company provides a gross-up
or other indemnification for any Taxes that may be imposed for failure to comply
with the requirements of Section 409A of the Code.

(r) The Company has never entered into any Contract or maintained any benefit
arrangement that could give rise to payments with respect to the performance of
services that are nondeductible under Sections 162(m), 404 or 280G of the Code
or subject to the excise tax under Section 4999 of the Code, and no amount
payable as a result of or in connection with the consummation of the transaction
contemplated herein to any employee, consultant or director of the Company who
is a “disqualified individual” (as such term is defined in proposed Treasury
Regulation Section 1.280G-1) could be characterized as an “excess parachute
payment” (as defined in Section 280G(b)(1) of the Code). There is no benefit
arrangement or other Contract by which the Company is bound to compensate any
employee of the Company or other service provider of the Company for excise
taxes paid pursuant to Section 4999 of the Code.

Section 3.21 Books and Records. The stock record books of the Company are
complete and correct in all respects. The minute books of the Company are
complete and correct in all material respects and contain records of all
meetings and actions taken by written consent of the stockholders, the board of
directors and any committees of the board of directors of the Company in all
material respects. At the Closing, all of those books and records will be in the
possession of the Company.

Section 3.22 Internal Controls. To EWI’s Knowledge, there does not exist any
significant deficiency in the design or operation of the Company’s internal
controls which could adversely affect the Company’s ability to record, process,
summarize and report financial data and the Company has in place internal
controls and procedures designed and maintained to give reasonable assurance
that transactions are recorded as necessary to permit preparing financial
statements in conformity with Applicable Financial Principles and to maintain
accountability for assets.

Section 3.23 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated herein or any other Transaction Document based upon
arrangements made by or on behalf of EWI, the Company or any of their respective
Affiliates.

 

28



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the correspondingly numbered Disclosure Schedules, Buyer
represents and warrants to EWI that the statements contained in this Article IV
are true and correct as of the date hereof.

Section 4.01 Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Wyoming. Buyer has full corporate power and authority to enter into this
Agreement and the other Transaction Documents to which it is a party, to carry
out its obligations hereunder and thereunder and to consummate the transactions
contemplated herein and therein. The execution and delivery by Buyer of this
Agreement, the execution and delivery by Buyer of any other Transaction Document
to which it is a party, the performance by Buyer of its obligations hereunder
and thereunder and the consummation by Buyer of the transactions contemplated
herein and therein have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement has been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by EWI) this
Agreement constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms. When each other Transaction Document
to which Buyer is or will be a party has been duly executed and delivered by
Buyer (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms.

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated herein and therein,
do not and will not: (a) conflict with or result in a violation or breach of, or
default under, any provision of the certificate of incorporation, by-laws or
other organizational documents of Buyer; (b) except as set forth in Schedule
4.02, conflict with or result in a violation or breach of any provision of any
Law or Governmental Order applicable to Buyer or require any Required Regulatory
Approvals; or (c) require the consent, notice or other action by any Person
under any Contract to which Buyer is a party.

Section 4.03 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated herein or in any other Transaction Document based upon
arrangements made by or on behalf of Buyer.

Section 4.04 Legal Proceedings. There are no Actions pending or, to Buyer’s
Knowledge, threatened against or by Buyer or any of its Affiliates that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated herein. To Buyer’s Knowledge, no event has occurred or
circumstances exist that may give rise or serve as a basis for any such Action.

 

29



--------------------------------------------------------------------------------

Section 4.05 Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLERS AND THE COMPANY EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE OTHER
TRANSACTION DOCUMENTS:

(A) THE PERSONAL PROPERTY IS BEING ACQUIRED BY BUYER “AS IS, WHERE IS” ON THE
CLOSING DATE AND IN THEIR CONDITION ON THE CLOSING DATE “WITH ALL FAULTS”; AND

(B) SELLERS EXPRESSLY DISCLAIM ANY OTHER REPRESENTATIONS OR WARRANTIES AS TO THE
OPERATION OF THE PERSONAL PROPERTY, INCLUDING THE TITLE, CONDITION, VALUE OR
QUALITY OF THE PERSONAL PROPERTY OR THE PROSPECTS, LIABILITIES, RISKS AND ANY
OTHER INCIDENTS OF THE PERSONAL PROPERTY AND ANY REPRESENTATION OR WARRANTY OF
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE PERSONAL PROPERTY OR ANY PART THEREOF, OR AS TO THE WORKMANSHIP
THEREOF OR THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT.

Section 4.06 Purchase for Investment. Buyer is acquiring the Shares pursuant to
the exemption provided by Section 4(2) of the Securities Act of 1933, as
amended, and has made independently its own analysis of the Shares, and Buyer
has had reasonable and sufficient access to such documents and other information
and materials as it considers appropriate to make its necessary evaluation.
Buyer is acquiring the Shares solely for its own account for investment purposes
and not with a view to, or for offer or sale in connection with, any
distribution thereof. Buyer acknowledges that the Shares are not registered
under the Securities Act of 1933, as amended, or any state securities laws, and
that the Shares may not be transferred or sold except pursuant to the
registration provisions of the Securities Act of 1933, as amended or pursuant to
an applicable exemption therefrom. Buyer is able to bear the economic risk of
its investment in the Shares pursuant to this Agreement, and has sufficient
knowledge subject to state securities laws and experience in financial and
business matters in that it is capable of evaluating the merits and risks of the
acquisition of the Shares, and Buyer is able to financially bear the risk
thereof regulations, as applicable.

Section 4.07 Investigations. Buyer acknowledges that it has been furnished with
and has an opportunity to read this Agreement to which it is a party and all
materials relating to the Company that have been posted in the data room in
connection with the transactions contemplated herein. Buyer further acknowledges
that it has been given ample opportunity to ask questions and request
information of, and receive answers from EWI concerning the Company, including
but not limited to information relating to the business, finances, operations
and prospects of the Company.

Section 4.08 Financial and Technical Capability. Buyer has the financial
capability to consummate the transaction pursuant to the terms and conditions of
this Agreement and has the experience, expertise and technical know-how to
continue to provide safe and reliable services to the customers of the Company.

 

30



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01 Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent will not be unreasonably withheld,
conditioned or delayed), EWI and the Company will, (i) conduct the business of
the Company consistent with Good Utility Practice, (ii) use commercially
reasonable efforts to maintain and preserve intact the current organization,
business, rights, franchises and goodwill of, and relationships of the
employees, customers, lenders, suppliers, regulators and others having business
relationships with, the Company consistent with Good Utility Practice. Without
limiting the foregoing, except as consented to in writing by Buyer (which
consent will not be unreasonably withheld, conditioned or delayed), from the
date hereof until the Closing Date:

(a) the Company will preserve and maintain all of its Permits and apply for all
Permits (including, without limitation, storm water permits) necessary for the
operation of its business prior to Closing;

(b) EWI will pay its debts, Taxes and other obligations when due, except those
which are being contested in good faith;

(c) the Company will maintain the properties and assets owned, operated or used
by the Company consistent with Good Utility Practice, subject to reasonable wear
and tear;

(d) the Company will continue to maintain at no less than their current limits
all Insurance Policies, except to the extent that any such Insurance Policies
are no longer applicable or otherwise required and except as otherwise required
by applicable Law;

(e) the Company will perform all of its material obligations under all Material
Contracts;

(f) the Company will maintain its books and records in accordance with past
practices;

(g) the Company will not make any material change in the level of inventories
customarily maintained by the Company, other than as is consistent with Good
Utility Practice;

(h) the Company will not enter into, amend, extend, renew, release or assign any
natural gas supply, pipeline, transportation or storage contract, agreement, or
arrangement, except as required by Law after notice to and consultation with
Buyer;

(i) the Company will not settle any dispute with any Regulatory Authority
involving any potential cost, reimbursement or liability or initiate or settle
any Action with respect to any rates or rate case;

(j) the Company will (A) perform in a workmanlike manner and consistent with
Good Utility Practices all of the capital expenditure and maintenance projects
described in Schedule 3.12(c) in all material respects and (B) use commercially
reasonable efforts to perform such projects in all material respects in
accordance with the timeline set forth therein; provided that there shall be no
obligation that the Company expend or incur the full budgeted amount set forth
in Schedule 3.12(c) for any such project;

 

31



--------------------------------------------------------------------------------

(k) the Company will not enter into, amend, extend, renew, release or assign any
agreements with any Affiliate;

(l) the Company will comply in all material respects with all applicable Laws;
and

(m) the Company will not take or permit any action that would cause any of the
changes, events or conditions described in Section 3.09 to occur.

Section 5.02 Access to Information.

(a) From the date hereof until the Closing, EWI and the Company will during
normal business hours and upon reasonable prior notice: (i) afford Buyer and its
Representatives full and free access to and the right to inspect all of the Real
Property, Easements, Personal Property, premises, books and records, Contracts
and other documents and data related to the Company, (ii) furnish Buyer and its
Representatives with such financial, operating and other data and information
related to the Company as Buyer or any of its Representatives may reasonably
request, and (iii) instruct the Representatives of EWI and the Company to
cooperate with Buyer and its Representatives in their investigation of the
Company.

(b) Without limiting the foregoing, with EWI’s prior consent (which will not be
unreasonably withheld, conditioned or delayed) and upon reasonable notice, Buyer
and its Representatives will be permitted to conduct environmental due diligence
of the Company, the Real Property, and Easements, including the collecting and
analysis of samples of indoor or outdoor air, surface water, groundwater or
surface or subsurface land on, at, in, under or from the Company, the Real
Property, and Easements. Buyer shall indemnify, defend and hold harmless EWI,
the Company and their Representatives from and against any and all Losses to the
extent directly caused by any acts performed in exercising Buyer’s rights under
this Section 5.02(b). The indemnification and hold harmless provisions of this
Section 5.02(b) shall survive termination hereof or Closing for a period of
three (3) years.

(c) Any investigation pursuant to this Section 5.02 will be conducted in such
manner as not to interfere unreasonably with the conduct of the business of EWI
or the Company and EWI will have the right to have a representative of its
choice present at any such investigation or visit by Buyer or its
Representatives. If Buyer’s investigation pursuant to Section 5.02(a) or
(b) reveals any information which make any of EWI’s or the Company’s
representations and warranties untrue or inaccurate, Buyer will notify EWI of
such information in accordance with Section 5.05(b).

Section 5.03 Financial Statements. As soon as available and in any event within
thirty (30) days after the end of each calendar month before the Closing Date,
the Company will deliver to Buyer (a) the financial statements that it prepares
in the Ordinary Course of Business with respect to the Company (including,
without limitation, a Company Balance Sheet) as of the end of such month,
prepared in accordance with Applicable Financial Principles and unaudited but
certified to be true and accurate, subject to normal year-end audit adjustments,
and (b) the operational reports that it prepares in the Ordinary Course of
Business with respect to the Company.

 

32



--------------------------------------------------------------------------------

Section 5.04 No Solicitation of Bids or Employees.

(a) From and after the date of this Agreement until the Closing Date or earlier
termination pursuant to Article IX hereof, neither EWI nor the Company will, and
will not authorize or permit any of their respective Affiliates or any of their
Representatives to, directly or indirectly, (i) encourage, solicit, initiate,
facilitate or continue inquiries regarding an Acquisition Proposal, (ii) enter
into discussions or negotiations with, or provide any proprietary or non-public
information to, any Person concerning a possible Acquisition Proposal, or
(iii) enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal. EWI and the Company will immediately cease
and cause to be terminated, and will cause their respective Affiliates and all
of their Representatives to immediately cease and cause to be terminated, all
existing discussions or negotiations with any Persons conducted heretofore with
respect to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” will mean any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) concerning (i) a merger,
consolidation, liquidation, recapitalization, share exchange or other business
combination transaction involving the Company; (ii) the issuance or acquisition
of shares of capital stock or other equity securities of the Company; or
(iii) the sale, lease, exchange or other disposition of any significant portion
of the Company’s properties or assets, provided, however, nothing contained
herein will preclude the Company from selling natural gas in the Ordinary Course
of Business, and further provided that nothing in this Section shall be deemed
to prohibit any Person from encouraging, soliciting, initiating, facilitating,
inquiring, discussing, negotiating or entering into any agreements relating to a
change of control of EWI or Parent.

(b) In addition to the other obligations under this Section 5.04, EWI and the
Company will promptly (and in any event within five (5) Business Day after
receipt thereof) notify Buyer of (i) any Acquisition Proposal or any request for
information with respect to any Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same, (ii) any inquiry, proposal or offer from any Person
(other than Buyer or any of its Affiliates) concerning a change of control of
EWI or Parent. All information provided by Sellers or the Company to Buyer
pursuant to this Section 5.04(b) will be deemed to be Confidential Information.

(c) From the date hereof through the Closing Date, neither Buyer nor any of its
Affiliates will solicit from employment any individual who is now an employee of
the Company or otherwise interfere with or disrupt any employment, consulting or
contractor relationship between any Person and the Company; provided that
nothing in this Section 5.04(c) will prevent Buyer or any of its Affiliates from
hiring (i) any Person whose employment has been terminated by the Company or
(ii) after 180 days from the date of termination of employment, any Person who
has terminated his or her own employment with the Company.

(d) From the Closing Date through the second anniversary of the Closing Date,
neither EWI nor any of its Affiliates will solicit from employment any
individual who is at such time an employee of the Company or otherwise interfere
with or disrupt any employment,

 

33



--------------------------------------------------------------------------------

consulting or contractor relationship between any Person and the Company;
provided that nothing in this Section 5.04(d) will prevent EWI or its Affiliates
from hiring (i) any Person whose employment has been terminated by the Company
or (ii) after 180 days from the date of termination of employment, any Person
who has terminated his or her own employment with the Company.

(e) The Parties agree that the rights and remedies for noncompliance with this
Section 5.04 will include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the non-breaching
Party and that money damages would not provide an adequate remedy for such
breach.

Section 5.05 Notice of Certain Events and Amendment of Disclosure Schedules.

(a) From the date hereof until the Closing, EWI and the Company will promptly
notify Buyer in writing of:

(i) any fact, circumstance, event or action the existence, occurrence or taking
of which (A) has had, or could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or could
reasonably be expected to result in, any representation or warranty made by EWI
or the Company hereunder not being true and correct or would have been required
to have been disclosed in the Disclosure Schedules by the Company or EWI if such
fact, circumstance, event or action had existed as of the date of this Agreement
or (C) has resulted in, or could reasonably be expected to result in, the
failure of any of the conditions set forth in Section 7.01 or 7.02 to be
satisfied;

(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated herein;

(iii) any written notice or other communication from any Governmental Authority
in connection with the transactions contemplated herein that Buyer does not
receive directly from such Governmental Authority; and

(iv) any Actions commenced or, to EWI’s Knowledge, threatened against, relating
to or involving or otherwise affecting EWI or the Company that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 3.15 or that relates to the consummation of the transactions
contemplated herein.

(b) From the date hereof until the Closing, Buyer will promptly notify EWI in
writing of:

(i) (A) any fact, circumstance, event or action the existence, occurrence or
taking of which has resulted in, or could reasonably be expected to result in,
any representation or warranty made by Buyer hereunder not being true and
correct, (B) any fact, circumstance, event or action the existence, occurrence
or taking of which has resulted in, or could reasonably be expected to result
in, the failure of any of the conditions set forth in Section 7.01 or 7.03 to be
satisfied, or (C) any fact, circumstance, event or action of which any
individual listed on

 

34



--------------------------------------------------------------------------------

Schedule 5.05(b) has actual knowledge without investigation (“Buyer’s
Knowledge”), the existence, occurrence or taking of which has resulted in, or
could reasonably be expected to result in, any representation or warranty made
by EWI or the Company hereunder not being true and correct or would have been
required to have been disclosed in the Disclosure Schedules by the Company or
EWI if such fact, circumstance, event or action had existed as of the date of
this Agreement;

(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(iii) any written notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement that Seller
or the Company does not receive directly from such Governmental Authority; and

(iv) any Actions commenced or, to Buyer’s Knowledge, threatened against,
relating to or involving or otherwise affecting Buyer that, if pending on the
date of this Agreement, would have been required to have been disclosed pursuant
to Section 4.04 or that relates to the consummation of the transactions
contemplated by this Agreement.

(c) (i) Prior to Closing, EWI will update the Disclosure Schedules based on any
information provided by any Party pursuant to this Section 5.05 (each, a
“Disclosure Schedule Update”), but only to the extent the fact, circumstance,
event or action giving rise to and disclosed in such Disclosure Schedule Update
first occurred or arose after the date hereof (each, a “Post-Closing Event”);
provided that, if any Disclosure Schedule Update is provided less than five
(5) Business Days prior to the scheduled Closing Date, Buyer may, in its sole
discretion, postpone the Closing Date to the first day of the first month that
is at least five (5) Business Days after the delivery of such Disclosure
Schedule Update or to such other date mutually acceptable to the Parties.

(ii) If all Post-Closing Events hereunder and all “Post-Closing Events” under
the Asset Purchase Agreement are reasonably likely to cause Losses to the
Company or with respect to the Pipeline Assets in an aggregate amount equal to
or in excess of $750,000, Buyer will have the option (but not the obligation) to
terminate this Agreement pursuant to Section 9.01(b)(iii).

(iii) If all Post-Closing Events hereunder and all “Post-Closing Events” under
the Asset Purchase Agreement are reasonably likely to cause Losses to the
Company or with respect to the Pipeline Assets in an aggregate amount less than
$750,000, Buyer will not be permitted to terminate this Agreement pursuant to
Section 9.01(b)(iii) (without prejudice to any other right Buyer may have to
terminate this Agreement hereunder).

(iv) If Buyer does not or may not terminate this Agreement pursuant to
Section 9.01(b)(iii), (A) the Disclosure Schedules will be deemed updated by all
Post-Closing Events contained in the Disclosure Schedule Updates solely for
purposes of Article VII, but will not be deemed updated by the information
contained in the Disclosure Schedule Updates for any other purpose hereunder,
and (B) if the Closing occurs, Buyer will not be deemed to have waived

 

35



--------------------------------------------------------------------------------

(and may pursue) any rights it has pursuant to this Agreement (including,
without limitation, Article VIII) with respect any Losses incurred or sustained
by, or imposed upon, the Buyer Indemnitees based upon, arising out of, with
respect to or by reason of such Post-Closing Events, notwithstanding Buyer’s
knowledge of such facts, circumstances, events and actions prior to the Closing.

Section 5.06 Resignations. The Company will deliver to Buyer written statements,
effective as of the Closing Date, of all of the officers and directors of the
Company resigning from their officer and director positions with the Company.

Section 5.07 Confidentiality.

(a) Subject to the first sentence of subsection (b) of this Section 5.07, a
Party receiving Confidential Information from another Party will not disclose
and will keep strictly confidential all such Confidential Information of such
disclosing party; provided that such receiving Party may disclose Confidential
Information of such disclosing Party (i) to any Representative of such receiving
Party or any of its Affiliates who needs to know such information for purposes
of consummating the transactions contemplated herein, (ii) to any partner,
Affiliate, lender or investor of such receiving Party or any of its Affiliates,
or any Representative of such partner, Affiliate, lender of investor who needs
to know such information for purposes of consummating the transactions
contemplated herein, and (iii) to the extent that such receiving Party or
Representative is required to disclose such information in order to avoid
committing a violation of any applicable Law including any rules or regulations
of any securities association, stock exchange or national securities quotation
system.

(b) In the event that a receiving Party or any Representative of such receiving
Party or any of its Affiliates is requested or required, pursuant to any
Governmental Order to disclose any Confidential Information of a disclosing
Party, such receiving Party will (i) provide such disclosing Party with prompt
written notice of any such request or requirement so that such disclosing Party
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Section 5.07 and (ii) reasonably cooperate with such
disclosing Party to obtain such protective order or other remedy. In the event
such protective order or other remedy is not obtained and a disclosing Party
fails to waive compliance with the relevant provisions of this Section 5.07,
such receiving Party agrees to (A) furnish only that portion of the Confidential
Information for which such receiving Party is advised by written opinion of its
legal counsel is legally required to be disclosed, (B) upon such disclosing
Party’s request and expense, use its commercially reasonably efforts to obtain
assurances that confidential treatment will be accorded to such information, and
(C) give such disclosing Party prior written notice of the Confidential
Information to be disclosed.

(c) If this Agreement is terminated prior to the Closing or at any other time
for any reason, upon the written request of a disclosing Party, each receiving
Party will, and will cause all Representatives of such receiving Party or any of
its Affiliates to promptly, (i) deliver to such disclosing Party all original
Confidential Information (whether written or electronic) furnished to such
receiving Party or any Representative of such receiving Party or any of its
Affiliates by or on behalf of such disclosing Party, and (ii) if specifically
requested by such disclosing Party, destroy (A) any copies of such Confidential
Information (including any extracts therefrom), and

 

36



--------------------------------------------------------------------------------

(B) any portion of such Confidential Information that may be found in reports,
analyses, notes, compilations, studies and other documents prepared by or for
such receiving Party. This Section 5.07 will survive any termination of this
Agreement and will also be deemed to survive the Closing of the transaction
contemplated by this Agreement and the Asset Purchase Agreement for the sole
purpose of the incorporation of such provision into the Letter Agreement.

Section 5.08 Governmental Approvals and Consents

(a) EWI, the Company and Buyer will cooperate with each other and use
commercially reasonable efforts to (i) promptly prepare and file all necessary
applications, notices, petitions, and filings, and execute all agreements and
documents to the extent required by Law or Order for consummation of the
transactions contemplated herein (including the Required Regulatory Approvals),
(ii) obtain the consents, approvals, and authorizations of all Governmental
Entities to the extent required by Law or Order for consummation of the
transactions contemplated herein (including the Required Regulatory Approvals),
and (iii) obtain all consents, approvals, and authorizations of all other
Persons to the extent necessary to consummate the transactions contemplated
herein. Each Party will have the right to review and approve in advance (which
approval will not be unreasonably withheld, conditioned or delayed) all
characterizations of the information relating to it or the transactions
contemplated herein which appear in any filing made by another Party prior to
Closing.

(b) Notwithstanding anything herein to the contrary, (i) neither Buyer nor any
of its Affiliates will have any obligation to, and neither EWI nor the Company
will, take any action or enter into any consent, judgment or decree requiring it
to dispose of, hold separate or otherwise restrict Buyer’s, any of its
Affiliates’ or the Company’s enjoyment of any of their respective assets or
properties and (ii) neither Buyer nor any of its Affiliates will have any
obligation to defend any Action challenging this Agreement or the consummation
of the transactions contemplated herein, including seeking to have vacated or
reversed any stay or temporary restraining order entered by any Governmental
Authority prohibiting or otherwise restraining the consummation of the
transactions contemplated herein.

(c) EWI and the Company will (i) promptly provide Buyer with copies of all
correspondence between EWI, the Company, their respective Affiliates or their
respective Representatives, on the one hand, and any Regulatory Authority, on
the other hand, relating to the Company or the transactions contemplated herein
that Buyer does not receive directly from such Regulatory Authority,
(ii) consult and cooperate with, and take into account the comments of, Buyer in
connection with any filings with any Regulatory Authority and any such
correspondence, and (iii) inform Buyer, to the extent practicable, reasonably in
advance of any communication, meeting, or other contact of which EWI, the
Company, their respective Affiliates or their respective Representatives has
received notice or proposes or intends to make with respect to any such filings
or correspondence, including the subject matter, contents, intended agenda, and
other aspects of any of the foregoing and to use commercially reasonable efforts
to ensure that all telephone calls and meetings with any Regulatory Authority
regarding the Company or the transactions contemplated herein will include
representatives of Buyer. To the extent permitted by Law, EWI and the Company
will otherwise keep Buyer apprised of the status of matters concerning each
applicable Regulatory Authority relating to the Company and the transactions
contemplated herein.

 

37



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, no Party shall have any obligation to provide
any information the disclosure of which would jeopardize any privilege available
to such Party or would cause such party to breach any confidentiality
obligations.

(e) Each Party will bear its own legal costs incurred in the preparation,
filing, prosecution and defense of all applications, notices, petitions and
filing required by Law or Order for the consummation of the transaction
contemplated herein, including the Required Regulatory Approvals.

Section 5.09 Books and Records.

(a) In order to facilitate the resolution of any claims made against or incurred
by EWI prior to the Closing, or for any other reasonable purpose, for a period
of seven (7) years after the Closing, Buyer will retain the books and records
(including personnel files) of the Company relating to periods prior to the
Closing in a manner reasonably consistent with the standard practices of Buyer
and upon reasonable notice, afford the Representatives of EWI reasonable access
(including the right to make, at EWI’s expense, photocopies), during normal
business hours, to such books and records; provided, however, that any books and
records related to Tax matters will be retained pursuant to the periods set
forth in Article VI.

(b) In order to facilitate the resolution of any claims made by or against or
incurred by Buyer or the Company after the Closing, or for any other reasonable
purpose, for a period of seven (7) years following the Closing, EWI will retain
the books and records (including personnel files) of EWI which relate to the
Company and its operations for periods prior to the Closing to the extent that
such Books and Records are not delivered to Buyer on the Closing Date pursuant
to the terms hereof and upon reasonable notice, afford the Representatives of
Buyer or the Company reasonable access (including the right to make, at Buyer’s
expense, photocopies), during normal business hours, to such books and records;
provided, however, that any books and records related to Tax matters will be
retained pursuant to the periods set forth in Article VI.

(c) No Party will be obligated to provide the other with access to any books or
records (including personnel files) pursuant to this Section 5.09 where such
access would violate any Law.

Section 5.10 Transitional Use of Signage and Other Materials Incorporating EWI’s
Name or other Logos. Buyer acknowledges that EWI has the absolute and exclusive
proprietary right to the marks and logos set forth in Schedule 5.10, all rights
to which and the goodwill represented thereby and pertaining thereto are being
retained by EWI, and that it will have no ongoing claim or rights in or to such
marks and logos. Buyer will not use or permit the Company to use any such marks
and logos, and within 180 days following the Closing Date, Buyer will remove or
cause the removal of such marks and logos from all signage or other items
relating to or used by the Company.

Section 5.11 Litigation and Regulatory Support. In the event and for so long as
any Party is actively contesting or defending against any third-party Action in
connection with (a) any transaction contemplated herein or (b) any fact,
situation, circumstance, status, condition,

 

38



--------------------------------------------------------------------------------

activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving the Company, the other
Party will cooperate with the contesting or defending Party and its counsel in
the contest or defense, make available its personnel, and provide such testimony
and access to its books and records as is reasonably necessary in connection
with the contest or defense, all at the sole cost and expense of the contesting
or defending Party (unless the contesting or defending Party is entitled to
indemnification therefor under Article VIII hereof). In addition, in the event
that any Party is involved in any proceeding before any Regulatory Authority
relating to any obligations (including payment obligations) for which the other
Party could be liable or responsible under this Agreement, the complaining Party
agrees to consult with such other Party concerning such obligations (including
the positions taken with respect thereto), to allow such other Party to
participate in the proceeding to the extent necessary to protect or defend such
other Party’s interests, and to allow such other Party, at such other Party’s
cost but if necessary in the complaining Party’s name, to exhaust any appeals
available to challenge any appealable decision that is adverse to such other
Party’s interests in respect of such obligation. The Parties expressly agree
that the types of proceedings to which the obligations in the foregoing sentence
relate include purchased gas adjustment or gas cost recovery proceedings as well
as any other proceedings involving rates charged to customers of the Company.
The obligations under this Section 5.11 will survive the Closing.

Section 5.12 Closing Conditions From the date hereof until the Closing, each
Party will use commercially reasonable efforts to take such actions as are
necessary to expeditiously satisfy the closing conditions set forth in Article
VII hereof.

Section 5.13 Public Announcements. The form of EWI’s press release regarding the
execution and delivery of this Agreement is attached hereto as Exhibit H and the
form of Buyer’s press release regarding the execution and delivery of this
Agreement is attached as Exhibit I. No Party will directly or indirectly
publicly announce the execution and delivery of this Agreement (including
through the filing of a Form 8-K with the Securities and Exchange Commission or
any other public securities, stock exchange, regulatory or other filing) before
the third (3rd) Business Day after the date hereof. Thereafter, unless otherwise
required by applicable Law or stock exchange requirements (based upon the
reasonable advice of counsel), no Party will make any public announcements in
respect of this Agreement or the transactions contemplated herein or otherwise
communicate with any news media without the prior written consent of the other
Parties (which consent will not be unreasonably withheld, conditioned or
delayed). All public announcements will be delivered to each other Party
hereunder for review and consent (which consent will not be unreasonably
withheld, conditioned or delayed) prior to publication thereof.

Section 5.14 Insurance Claims. EWI will be solely responsible for the
administration and, to the extent applicable, payment of any Property and
Casualty Claims filed against the Company with a date of occurrence prior to the
Closing, and hereby releases Buyer and its Affiliates of any responsibility or
liability therefor. Buyer will be solely responsible for the administration and,
to the extent applicable, payment of any Property and Casualty Claims filed
against the Company with a date of occurrence on or after the Closing, and
hereby releases EWI of any responsibility or liabilities therefor, except to the
extent any such Property and Casualty Claim or the facts, circumstances, events
and actions giving rise to such Property and Casualty Claim constitutes a breach
of any representation, warranty or covenant of the EWI or the

 

39



--------------------------------------------------------------------------------

Company hereunder. For purposes hereof, “Property and Casualty Claims” means
workers’ compensation, auto liability, general liability, products liability,
professional liability, fiduciary liability, pollution liability and director
and officer liability claims relating to damages caused to the business of the
Company and/or the Personal Property generally insured under causes-of-loss –
special form property and boiler and machinery insurance coverage, in each case
including reported claims and incurred but not reported claims.

Section 5.15 Real Property Leases and Easements. EWI and the Company will use
commercially reasonable efforts to promptly seek and obtain all third-party
consents, approvals and authorizations necessary to assign to the Company all
Easements held by Affiliates of the Company. EWI and the Company will keep Buyer
reasonably informed of the status of, and permit Buyer to participate in, this
process in order to expedite and assure the timeline receipt of all such
consents, approvals and authorizations.

Section 5.16 Retention Arrangements. Buyer or the EWI may, at its sole cost and
expense, enter into retention arrangements with employees of and consultants to
the Company to induce such employees and consultants to continue providing
services to the Company, as applicable, for any period of time. Upon the request
of Buyer or EWI, the other Parties shall use commercially reasonable efforts to
cooperate with such Party in connection with the implementation of such
retention arrangements. For the avoidance of doubt, the Party entering into such
retention arrangements shall be solely responsible for all payment thereunder.

Section 5.17 Further Assurances. Following the Closing, each of the Parties
will, and will cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated herein.

ARTICLE VI

TAX MATTERS

Section 6.01 Tax Covenants.

(a) Without the prior written consent of Buyer, EWI (and, prior to the Closing,
the Company, its Affiliates and their respective Representatives) will not, to
the extent it may affect, or relate to, the Company, make, change or rescind any
Tax election, amend any Tax Return or take any position on any Tax Return, or
take any action, omit to take any action or enter into any other transaction
that would have the effect of increasing the Tax liability or reducing any Tax
asset of Buyer or the Company in respect of any Post-Closing Tax Period. EWI
agrees that Buyer is to have no liability for any Tax resulting from any action
of EWI, the Company on or before the Closing Date, its Affiliates or any of
their respective Representatives, and agrees to indemnify and hold harmless
Buyer (and, after the Closing Date, the Company) against any such Tax or
reduction of any Tax asset.

(b) All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property transfer Tax and any other similar Tax) will be borne and paid
by EWI when due. EWI will, at its own expense, timely file any Tax Return or
other document with respect to such Taxes or fees (and Buyer will cooperate with
respect thereto as necessary).

 

40



--------------------------------------------------------------------------------

(c) EWI will prepare or cause to be prepared, and file or cause to be filed, all
income Tax Returns required to be filed by or on behalf of the Company for any
Pre-Closing Tax Period. Buyer will prepare, or cause to be prepared, all
non-income Tax Returns required to be filed by the Company after the Closing
Date with respect to a Pre-Closing Tax Period. Any such Tax Return will be
prepared in a manner consistent with past practice (unless otherwise required by
Law) and without a change of any election or any accounting method and will be
submitted by Buyer to EWI (together with schedules, statements and, to the
extent requested by EWI, supporting documentation) at least forty-five (45) days
prior to the due date (including extensions) of such Tax Return. If EWI objects
to any item on any such Tax Return, it will, within ten days after delivery of
such Tax Return, notify Buyer in writing that it so objects, specifying with
particularity any such item and stating the specific factual or legal basis for
any such objection. If a notice of objection will be duly delivered, Buyer and
EWI will negotiate in good faith and use their reasonable best efforts to
resolve such items. If Buyer and EWI are unable to reach such agreement within
ten days after receipt by Buyer of such notice, the disputed items will be
resolved by a nationally recognized accounting firm selected by Buyer and
reasonably acceptable to EWI (the “Accounting Referee”) and any determination by
the Accounting Referee will be final. The Accounting Referee will resolve any
disputed items within twenty days of having the item referred to it pursuant to
such procedures as it may require. If the Accounting Referee is unable to
resolve any disputed items before the due date for such Tax Return, the Tax
Return will be filed as prepared by Buyer and then amended to reflect the
Accounting Referee’s resolution. The costs, fees and expenses of the Accounting
Referee will be borne equally by Buyer, on the one hand, and EWI, on the other
hand. The preparation and filing of any Tax Return of the Company that does not
relate to a Pre-Closing Tax Period will be exclusively within the control of
Buyer.

Section 6.02 Termination of Existing Tax Sharing Agreements. Any and all
existing Tax sharing agreements (whether written or not) binding upon the
Company will, as to the Company, be terminated as of the Closing Date. After
such date the Company will have no further rights or liabilities thereunder.

Section 6.03 Tax Indemnification. EWI and EWD, jointly and severally, will
indemnify each Buyer Indemnitee and hold them harmless from and against (a) any
Loss attributable to any breach of or inaccuracy in any representation or
warranty made in Section 3.20, (b) any Loss attributable to any breach or
violation of, or failure to fully perform, any covenant, agreement, undertaking
or obligation in Article VI, (c) all Taxes of the Company or relating to the
business of the Company for all Pre-Closing Tax Periods (including any Tax
attributable to the making of the Section 338(h)(10) Election), (d) all Taxes of
any member of an affiliated, consolidated, combined or unitary group of which
the Company (or any predecessor of the Company) is or was a member on or prior
to the Closing Date by reason of a liability under Treasury Regulation
Section 1.1502-6 or any comparable provisions of foreign, state or local Law,
and (e) any and all Taxes of any Person imposed on the Company or Buyer arising
under the principles of transferee or successor liability or by contract,
relating to an event or transaction occurring before the Closing Date. In each
of the above cases, together with any out-of-pocket

 

41



--------------------------------------------------------------------------------

fees and expenses (including attorneys’ and accountants’ fees) incurred in
connection therewith. EWI will reimburse Buyer for any Taxes that are the
responsibility of EWI pursuant to this Section 6.02 within ten (10) Business
Days after payment of such Taxes by Buyer or the Company.

Section 6.04 Straddle Period. With respect to any taxable period of the Company
that would (absent an election) include, but not end until after, the Closing
Date (a “Straddle Period”), Buyer and EWI will, to the extent permitted by
applicable Law, elect with the relevant Tax authority to close such Straddle
Period as of the close of the Closing Date. In any case where applicable Law
does not permit the Company to close a Straddle Period as of the close of the
Closing Date, the portion of any such Taxes that are treated as Pre-Closing
Taxes for purposes of this Agreement will be:

(a) in the case of Taxes based upon, or related to, income or receipts, deemed
equal to the amount which would be payable if the taxable year ended with the
Closing Date; and

(b) in the case of other Taxes, deemed to be the amount of such Taxes for the
entire period multiplied by a fraction the numerator of which is the number of
days in the period ending on the Closing Date and the denominator of which is
the number of days in the entire period.

Section 6.05 Section 338(h)(10) Election.

(a) Election.

(i) The Company and EWI will join with Buyer in making a timely election under
Section 338(h)(10) of the Code (and any corresponding election under state,
local, and foreign Law) with respect to the purchase and sale of the Shares of
the Company hereunder (collectively, a “Section 338(h)(10) Election”). EWI and
Buyer acknowledge that for Federal income Tax purposes (and for state income Tax
purposes in those states whose income Tax provisions follow the federal income
Tax treatment), the sale of the Shares combined with the Section 338(h)(10)
Election will be treated as a sale of assets by the Company to a wholly-owned
Subsidiary of Buyer followed by a complete liquidation of the Company into EWI.
EWI and Buyer will report (and will cause their respective Affiliates to report)
any transactions that occur under this Agreement consistent with the
Section 338(h)(10) Election, and will take no position (nor allow their
respective Affiliates to take a position) contrary thereto or inconsistent
therewith unless required to do so by applicable Tax Laws. EWI will pay any Tax
attributable to the making of the Section 338(h)(10) Election and EWI will
indemnify Buyer and the Company against any adverse consequences arising out of
any failure to pay any such Taxes or any failure by EWI to make a timely
Section 338(h)(10) Election.

(ii) For the purpose of making the Section 338(h)(10) Election for federal
income Tax purposes, on the Closing Date, EWI and Buyer will each deliver to the
other an executed IRS Form 8023 (or successor form). In addition, EWI and Buyer
will each provide to the other all necessary information to permit the
Section 338(h)(10) Election to be made.

 

42



--------------------------------------------------------------------------------

(b) Allocation of Purchase Price.

(i) Within ninety (90) days after the Closing Date, Buyer will prepare and
provide to EWI a completed IRS Forms 8883 and 8594 (the “Tax Allocation
Statements”) allocating the Purchase Price and liabilities of the Company (and
any other relevant items) to the assets of the Company in a manner consistent
with applicable treasury regulations. Buyer and EWI will mutually agree on the
items set forth on the Tax Allocation Statements. Buyer and EWI agree to use the
Tax Allocation Statements for Tax reporting purposes. Buyer and EWI will file
all tax Returns (including amended returns and claims for refund) and
information reports in a manner consistent with the Tax Allocation Statements.
Any adjustments to the Purchase Price pursuant to Section 2.02 herein will be
allocated in a manner consistent with the Tax Allocation Statements.

(ii) If EWI disagrees with the Tax Allocation Statements, EWI may, within
fifteen (15) days after receipt of the Tax Allocation Statements, deliver
written notice to Buyer setting forth the grounds for EWI’s disagreement (an
“Objection Notice”). Upon delivery of such Objection Notice to Buyer, EWI and
Buyer will negotiate in good faith to resolve such dispute; provided, however,
that if EWI and Buyer are unable to resolve any dispute with respect to the Tax
Allocation Statements within twenty (20) days of delivery of such Tax Allocation
Statements, such dispute will be resolved by the Accounting Referee. The fees
and expenses of the Accounting Referee will be borne equally by EWI and Buyer.

(iii) EWI and Buyer agree that the Purchase Price and the Liabilities of the
Company (plus other relevant items) will be allocated among the assets of the
Company for tax purposes as follows: All amounts constituting consideration
within the meaning of, and for the purposes of, Section 1060 of the Code and the
regulations thereunder will be allocated among the assets of the Company in the
manner required by Section 1060 of the Code and the regulations thereunder and
all applicable Laws. Within thirty (30) calendar days after the Closing Date,
Buyer will provide EWI with the proposed Tax Allocation Statements allocating
all such amounts as provided herein. The Tax Allocation Statements will become
final and binding on the Parties thirty (30) calendar days after Buyer provides
such statements to EWI, unless EWI objects in writing to Buyer, specifying the
basis for its objection and preparing an alternative allocation. If EWI does
object, the Parties will in good faith attempt to resolve the dispute within
fifteen (15) calendar days of written notice to Buyer of EWI’s objection. Any
such resolution will be final and binding on the Parties. Each of the Parties
agrees to (a) prepare and timely file all Tax Returns, including, without
limitation, IRS Forms 8023, 8883 and 8594 (and all supplements thereto) in a
manner consistent with the Tax Allocation Statements as finalized and (b) act in
accordance with the Tax Allocation Statements for all tax purposes, in each
case, to the extent the Parties have agreed to such Tax Allocation Statements.
The Parties will revise the Tax Allocation Statements to the extent necessary to
reflect any post-Closing payment made pursuant to or in connection with this
Agreement. In the case of any such payment, Buyer will propose revised Tax
Allocation Statement(s), and the Parties will follow the procedures outlined
above with respect to review, dispute and resolution in respect of such
revision.

Section 6.06 Contests. Buyer agrees to give written notice to EWI of the receipt
of any written notice by the Company, Buyer or any of Buyer’s Affiliates which
involves the assertion of any claim, or the commencement of any Action, in
respect of which an indemnity may be

 

43



--------------------------------------------------------------------------------

sought by Buyer pursuant to this Article VI (a “Tax Claim”); provided that the
failure to comply with this provision will not affect Buyer’s right to
indemnification hereunder. Buyer will control the contest or resolution of any
Tax Claim; provided, however, that Buyer will obtain the prior written consent
of EWI (which consent will not be unreasonably withheld or delayed) before
entering into any settlement of a claim or ceasing to defend such claim; and,
provided further, that EWI will be entitled to participate in the defense of
such claim and to employ counsel of their choice for such purpose, the fees and
expenses of which separate counsel will be borne solely by EWI.

Section 6.07 Cooperation and Exchange of Information. EWI and Buyer will provide
each other with such cooperation and information as either of them reasonably
may request of the other in filing any Tax Return pursuant to this Article VI or
in connection with any audit or other proceeding in respect of Taxes of the
Company. Such cooperation and information will include providing copies of
relevant Tax Returns or portions thereof, together with accompanying schedules,
related work papers and documents relating to rulings or other determinations by
tax authorities; provided that EWI shall have no obligation to provide any Tax
Returns or portions of Tax Returns that do not relate to the Company. Each of
EWI and Buyer will retain all Tax Returns, schedules and work papers, records
and other documents in its possession relating to Tax matters of the Company for
any taxable period beginning before the Closing Date until the expiration of the
statute of limitations of the taxable periods to which such Tax Returns and
other documents relate, without regard to extensions except to the extent
notified by the other Party in writing of such extensions for the respective Tax
periods. Prior to transferring, destroying or discarding any Tax Returns,
schedules and work papers, records and other documents in its possession
relating to Tax matters of the Company for any taxable period beginning before
the Closing Date, EWI or Buyer (as the case may be) will provide the other Party
with reasonable written notice and offer the other Party the opportunity to take
custody of such materials.

Section 6.08 Tax Treatment of Indemnification Payments. Any indemnification
payments pursuant to this Article VI will be treated as an adjustment to the
Purchase Price by the Parties for Tax purposes, unless otherwise required by
Law.

Section 6.09 Like-Kind Exchange. EWI and Buyer hereby agree that Buyer and EWI
will each have the right at any time prior to the completion of all the
transactions that are to occur at Closing to assign all or a portion of its
rights under this Agreement to a Qualified Intermediary (as that term is defined
in Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations) or an Exchange
Accommodation Title Holder (as that term is defined in Revenue Procedure
2000-37, 2000-2 CB 308) in order to accomplish the transaction in a manner that
will comply with the requirements of a like-kind exchange pursuant to
Section 1031 of the Code. If either Party assigns all or any of its rights under
this Agreement for this purpose, the other Party agrees to (i) consent to such
Party’s assignment of its rights in this Agreement, which assignment will be in
a form reasonably acceptable to the other Party, provided that any such
assignment will not relieve Buyer from its obligations and liabilities under
this Agreement, (ii) accept the Purchase Price, as adjusted, or the assignment,
as applicable, from the Qualified Intermediary at Closing and (iii) at Closing
convey and assign as directed by Buyer or pay the Adjusted Purchase Price (or
any portion thereof) as directed by the EWI, as applicable. If either Party
elects to assign all or any of its rights under this Agreement pursuant to this
Section 6.09, such Party will defend, indemnify, and hold harmless the other
Party from all claims relating to such election.

 

44



--------------------------------------------------------------------------------

Section 6.10 Survival. Notwithstanding anything in this Agreement to the
contrary, the provisions of Section 3.20 and this Article VI will survive for
the full period of all applicable statutes of limitations (giving effect to any
waiver, mitigation or extension thereof) plus sixty (60) days.

Section 6.11 Overlap. To the extent that any obligation or responsibility
pursuant to Article VIII may overlap with an obligation or responsibility
pursuant to this Article VI, the provisions of this Article VI will govern.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01 Conditions to Obligations of All Parties. The obligations of each
Party to consummate the transactions contemplated herein will be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions:

(a) No Governmental Authority will have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect of
making the transactions contemplated herein illegal, otherwise restraining or
prohibiting consummation of such transactions or causing any of the transactions
contemplated herein to be rescinded following completion thereof.

(b) EWI will have received all Required Regulatory Approvals set forth in
Schedule 3.06(a) and Buyer will have received all Required Regulatory Approvals
set forth in Schedule 4.02, in each case, in form and substance satisfactory to
each of EWI and Buyer in its sole discretion, and no such Required Regulatory
Approvals will have been revoked.

(c) No Action will have been commenced against Buyer, EWI, the Company or any of
their respective Affiliates that is reasonably likely to prevent the Closing. No
injunction or restraining order will have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any transaction
contemplated hereby.

(d) All conditions to the closing of the transactions contemplated by the Asset
Purchase Agreement shall have been satisfied and the closing of the transactions
contemplated by the Asset Purchase Agreement shall occur simultaneously with the
Closing of the transactions contemplated by this Agreement.

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated herein will be subject to the
fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) Other than the representations and warranties of EWI and the Company
contained in Section 3.01, Section 3.02, Section 3.03, Section 3.07 and
Section 3.23, the representations and warranties of EWI and the Company
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto will be true and correct

 

45



--------------------------------------------------------------------------------

in all respects (in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) or in all material respects (in the case
of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the date hereof and, after giving effect to the
Disclosure Schedule Updates pursuant to Section 5.05(c)(iv), on and as of the
Closing Date with the same effect as though made at and as of such date (except
those representations and warranties that address matters only as of a specified
date, the accuracy of which will be determined as of that specified date in all
respects). The representations and warranties of EWI and the Company contained
in Section 3.01, Section 3.02, Section 3.03, Section 3.07 and Section 3.23 will
be true and correct in all respects on and as of the date hereof and, after
giving effect to the Disclosure Schedule Updates pursuant to
Section 5.05(c)(iv), on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which will be
determined as of that specified date in all respects).

(b) EWI and the Company will have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by them prior to or on the Closing Date; provided that, with
respect to agreements, covenants and conditions that are qualified by
materiality, EWI and the Company will have performed such agreements, covenants
and conditions, as so qualified, in all respects.

(c) [Intentionally Omitted].

(d) EWI will have received all approvals, consents and waivers that are listed
on Schedule 3.05 in a form and substance satisfactory to EWI in its sole and
absolute discretion.

(e) From the date of this Agreement, there will not have occurred any Material
Adverse Effect, nor will any event or events have occurred that, individually or
in the aggregate, with or without the lapse of time, could reasonably be
expected to result in a Material Adverse Effect which cannot be cured by EWI
prior to Closing.

(f) At the Closing, EWI will have delivered to Buyer:

(i) the Letter Agreement, among Black Hills Corporation, Parent, and certain of
Parent’s Affiliates (the “Letter Agreement”), duly executed by Parent and such
Affiliates;

(ii) the Transition Services Agreement in substantially the form attached hereto
as Exhibit F (the “Transition Services Agreement”), duly executed by EWI;

(iii) the Non-Competition Agreement in substantially the form attached hereto as
Exhibit G (the “Non-Competition Agreement”), duly executed by Parent;

(iv) a certificate of EWI, dated the Closing Date and signed by a duly
authorized officer of EWI, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied;

 

46



--------------------------------------------------------------------------------

(v) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of EWI and of the Company certifying that attached thereto are true and
complete copies of all resolutions adopted by the board of directors of EWI and
the Company authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated herein and therein, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated herein and therein;

(vi) the written resignation of each director and officer of the Company
pursuant to Section 5.06 in a form reasonably acceptable to Buyer;

(vii) a good standing certificate (or its equivalent) for EWI and the Company
from the secretary of state or similar Governmental Authority of the
jurisdiction under the Laws in which such Party is organized; and

(viii) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
EWI is not a foreign person within the meaning of Section 1445 of the Code.

(g) Buyer will have received from the Company evidence that the Excluded
Liabilities will either be paid off or assigned to and assumed by a third party
at Closing to Buyer’s reasonable satisfaction.

(h) EWI and the Company will have delivered to Buyer such other documents or
instruments as Buyer reasonably requests and are reasonably necessary to
consummate the transactions contemplated herein.

Section 7.03 Conditions to Obligations of EWI. The obligations of EWI and the
Company to consummate the transactions contemplated herein will be subject to
the fulfillment or EWI’s waiver, at or prior to the Closing, of each of the
following conditions:

(a) Other than the representations and warranties of Buyer contained in
Section 4.01 and Section 4.03, the representations and warranties of Buyer
contained in this Agreement, the other Transaction Documents and any certificate
or other writing delivered pursuant hereto will be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which will be determined as of that specified date in all respects). The
representations and warranties of Buyer contained in Section 4.01 and
Section 4.03 will be true and correct in all respects on and as of the date
hereof and on and as of the Closing Date with the same effect as though made at
and as of such date.

(b) Buyer will have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the other Transaction Documents to be performed or complied with by it prior to
or on the Closing Date; provided that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer will have performed such
agreements, covenants and conditions, as so qualified, in all respects.

 

47



--------------------------------------------------------------------------------

(c) [Intentionally Omitted].

(d) EWI will have received all approvals, consents and waivers that are listed
on Schedule 3.05 in a form and substance satisfactory to EWI in its sole and
absolute discretion;

(e) At the Closing, Buyer will have delivered to EWI:

(i) the Letter Agreement, duly executed by Black Hills Corporation;

(ii) the Transition Services Agreement, duly executed by the Company;

(iii) the Non-Competition Agreement, duly executed by the Company;

(iv) a certificate, dated the Closing Date and signed by duly authorized
officers of Buyer, that each of the conditions set forth in Section 7.03(a) and
Section 7.03(b) have been satisfied;

(v) a certificate of the Secretary or an Assistant Secretary (or equivalent
officer) of Buyer certifying that attached thereto are true and complete copies
of all resolutions adopted by the board of directors of Buyer authorizing the
execution, delivery and performance of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated herein and
therein, and that all such resolutions are in full force and effect and are all
the resolutions adopted in connection with the transactions contemplated herein
and therein; and

(vi) A good standing certificate (or its equivalent) for Buyer from the
secretary of state or similar Governmental Authority of the jurisdiction under
the Laws in which such Party is organized.

(f) Buyer will have delivered to EWI such other documents or instruments as EWI
reasonably requests and are reasonably necessary to consummate the transactions
contemplated herein.

ARTICLE VIII

INDEMNIFICATION

Section 8.01 Survival.

(a) Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein (other than any representations
or warranties contained in Section 3.20 (Taxes) which are subject to Article VI)
will survive the Closing and will remain in full force and effect until the date
that is eighteen (18) months from the Closing Date; provided that

(i) the representations and warranties in Section 3.01 (Organization and
Authority of EWI), Section 3.03 (Capitalization), Section 3.11(a) (Owned and
Leased Real Property and Easements and Right-of-Ways), Section 3.12(a) (Personal
Property), Section 3.15 (Legal Proceedings; Governmental Orders), Section 3.18
(Employee Benefit Matters), Section

 

48



--------------------------------------------------------------------------------

3.23 (Brokers), Section 4.01 (Organization and Authority of Buyer), Section 4.03
(Brokers) and Section 4.04 (Legal Proceedings) (collectively, the “Special
Representations”) will survive indefinitely or, if shorter, the full period of
all applicable statutes of limitations (giving effect to any waiver, mitigation
or extension thereof) plus sixty (60) days; and

(ii) the representations and warranties in Section 3.17 (Environmental Matters)
(the “Environmental Representations”) will survive the Closing and will remain
in full force and effect until the date that is three (3) years from the Closing
Date.

(b) All covenants and agreements of the Parties contained herein will survive
the Closing indefinitely or for the period explicitly specified therein;
provided that the covenants and agreements contained in Article VI will survive
the Closing as provided in Article VI.

(c) Notwithstanding the foregoing, any claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party to the breaching Party prior to the
expiration date of the applicable survival period will not thereafter be barred
by the expiration of the relevant representation or warranty and such claims
will survive until finally resolved.

Section 8.02 Indemnification By EWI and EWD. Subject to the other terms,
conditions and limitations of this Article VIII, EWI and EWD, jointly and
severally, will indemnify and defend Buyer and each of its Affiliates (including
the Company) and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and will hold each of them harmless from and against, and
will pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, the Buyer Indemnitees based upon, arising out of,
with respect to or by reason of:

(a) any inaccuracy in or breach of any of the representations or warranties of
EWI or the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of EWI pursuant to this Agreement (other
than in respect of Section 3.20 (Taxes), it being understood that the sole
remedy for any such inaccuracy in or breach thereof will be pursuant to Article
VI), as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by EWI or the Company pursuant to this Agreement (other than any
breach or violation of, or failure to fully perform, any covenant, agreement,
undertaking or obligation in Article VI, it being understood that the sole
remedy for any such breach, violation or failure will be pursuant to Article
VI); and

(c) any Excluded Liability.

Section 8.03 Indemnification By Buyer. Subject to the other terms and conditions
of this Article VIII, Buyer will indemnify and defend EWI and its Affiliates and
their respective Representatives (collectively, the “EWI Indemnitees”) against,
and will hold each of them harmless from and against, and will pay and reimburse
each of them for, any and all Losses incurred or sustained by, or imposed upon,
EWI Indemnitees based upon, arising out of, with respect to or by reason of:

 

49



--------------------------------------------------------------------------------

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date); and

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement (other than Article VI, it being
understood that the sole remedy for any such breach thereof will be pursuant to
Article VI).

Section 8.04 Certain Limitations. The indemnification provided for in
Section 8.02 and Section 8.03 will be subject to the following limitations:

(a) EWI and EWD will not be liable to the Buyer Indemnitees for indemnification
under Section 8.02(a) or under Section 8.02(a) of the Asset Purchase Agreement
with respect to any representations or warranties of EWI or the Company
hereunder or EWD under the Asset Purchase Agreement other than the Special
Representations (as defined herein and in the Asset Purchase Agreement and
excluding Section 3.15(c) and (d) which, for the avoidance of doubt, will be
subject to the Basket) until the aggregate amount of such Losses exceeds $75,000
(the “Basket”), in which event EWI and EWD will only be required to pay or be
liable for all such Losses in excess of the Basket.

(b) The aggregate amount of all Losses for which EWD and EWI will be liable
pursuant to Section 8.02(a) and Section 8.02(a) of the Asset Purchase Agreement
will not exceed the following: (i) with respect to any representations or
warranties of EWI or the Company hereunder or of EWD under the Asset Purchase
Agreement other than the Special Representations (as defined herein and in the
Asset Purchase Agreement), $2,500,000 (the “Cap”), (ii) with respect to the
Special Representations (as defined herein and in the Asset Purchase Agreement),
$17,000,000 and (iii) with respect to Post-Closing Events hereunder and all
“Post-Closing Events” pursuant to the Asset Purchase Agreement, $750,000. In no
event shall EWI and EWD be liable to Buyer Indemnitees for any Losses or other
claims relating to or arising out of this Agreement or the Transaction Documents
in excess of $17,000,000.

(c) Buyer will not be liable to EWI Indemnitees for indemnification under
Section 8.03(a) and BHEP will not be liable to “EWD Indemnitees” for
indemnification under Section 8.03(a) of the Asset Purchase Agreement with
respect to any representations or warranties of Buyer hereunder or BHEP under
the Asset Purchase Agreement other than the Special Representations (as defined
herein and in the Asset Purchase Agreement) until the aggregate amount of all
such Losses exceeds the Basket, in which event Buyer will be required to pay or
be liable for all such Losses in excess of the Basket.

 

50



--------------------------------------------------------------------------------

(d) The aggregate amount of all Losses for which Buyer will be liable pursuant
to Section 8.03(a) hereunder and for which BHEP will be liable pursuant to
Section 8.03(a) of the Asset Purchase Agreement (i) other than the Special
Representations (as defined herein and in the Asset Purchase Agreement) will not
exceed the Cap and (ii) with respect to the Special Representations (as defined
herein and in the Asset Purchase Agreement), will not exceed $17,000,000.

(e) The determination of the amount of any Losses for purposes of this Article
VIII will take into account the amount of insurance proceeds payable with
respect thereto pursuant to any insurance policy.

Section 8.05 Indemnification Procedures. The Person making a claim under this
Article VIII is referred to as the “Indemnified Party”, and the Person against
whom such claims are asserted under this Article VIII is referred to as the
“Indemnifying Party”.

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a Party or an Affiliate of a Party or a Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party will give the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) calendar days after
receipt of such notice of such Third Party Claim. The failure to give such
prompt written notice will not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party will describe the Third Party Claim in reasonable detail, will
include copies of all material written evidence thereof and will indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party will have the right
to participate in, or by giving written notice to the Indemnified Party, to
assume the defense of any Third Party Claim at the Indemnifying Party’s expense
and by the Indemnifying Party’s own counsel, and the Indemnified Party will
cooperate in good faith in such defense; provided that if the Indemnifying Party
is EWI, such Indemnifying Party will not have the right to defend or direct the
defense of any such Third Party Claim that (x) is asserted directly by or on
behalf of a Person that is a material supplier or material customer of the
Company or (y) seeks an injunction or other equitable relief against the
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, subject to Section 8.05(b), it will have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party will have the right to
participate in the defense of any Third Party Claim with counsel selected by it
subject to the Indemnifying Party’s right to control the defense thereof. The
fees and disbursements of such counsel will be at the expense of the Indemnified
Party, provided that if in the reasonable opinion of counsel to the Indemnified
Party, (A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party will be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required,
provided, however, that in such cases the Indemnifying Party may, by written
notice to the Indemnified Party, elect to allow the Indemnified Party to assume
control and the defense of any such action at

 

51



--------------------------------------------------------------------------------

Indemnifying Party’s reasonable costs and expenses . If the Indemnifying Party
elects not to compromise or defend such Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, or notifies the Indemnified Party in writing that it has elected to allow
Indemnified Party to assume the defense and control of any such Third Party
Claims, then (i) the Indemnified Party will assume the defense and control of
such Third Party Claim at the Indemnifying Party’s reasonable costs and
expenses, and (ii) the Indemnifying Party will have the right to participate in
the defense at its sole cost and expense, subject to Indemnified Party’s right
to control the defense. In such instances, the Indemnified Party may, subject to
Section 8.05(b), pay, compromise, defend such Third Party Claim and seek
indemnification for any and all Losses based upon, arising from or relating to
such Third Party Claim. EWI and Buyer will cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available (subject to the provisions of Section 5.07) records
relating to such Third Party Claim and furnishing, without expense (other than
reimbursement of actual out-of-pocket expenses) to the defending party,
management employees of the non-defending party as may be reasonably necessary
for the preparation of the defense of such Third Party Claim.

(b) Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, neither the Indemnifying Party nor the Indemnified Party will
enter into settlement of any Third Party Claim without the prior written consent
of the other Party, except as provided in this Section 8.05(b). If a firm offer
is made to settle a Third Party Claim without leading to liability or the
creation of a financial or other obligation on the part of the Indemnified Party
and provides, in customary form, for the unconditional release of each
Indemnified Party from all liabilities and obligations in connection with such
Third Party Claim and the Indemnifying Party desires to accept and agree to such
offer, the Indemnifying Party will give written notice to that effect to the
Indemnified Party. If the Indemnified Party fails to consent to such firm offer
within ten days after its receipt of such notice, the Indemnified Party may
continue to contest or defend such Third Party Claim and in such event, the
maximum liability of the Indemnifying Party as to such Third Party Claim will
not exceed the amount of such settlement offer. If the Indemnified Party fails
to consent to such firm offer and also fails to assume defense of such Third
Party Claim, the Indemnifying Party may settle the Third Party Claim upon the
terms set forth in such firm offer to settle such Third Party Claim. If the
Indemnified Party has assumed the defense pursuant to Section 8.05(a), it will
not agree to any settlement without the written consent of the Indemnifying
Party (which consent will not be unreasonably withheld or delayed).

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) will be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than thirty (30) days after the
Indemnified Party becomes aware of such Direct Claim. The failure to give such
prompt written notice will not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party will describe the Direct Claim in reasonable detail, will
include copies of all material written evidence thereof and will indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party will have thirty
(30) days after its receipt of such notice to respond in writing to such Direct
Claim. The

 

52



--------------------------------------------------------------------------------

Indemnified Party will allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party will assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such thirty (30) day period, the Indemnifying Party will be deemed to
have rejected such claim, in which case the Indemnified Party will be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

(d) Tax Claims. Notwithstanding any other provision of this Agreement, the
control of any claim, assertion, event or proceeding in respect of Taxes of the
Company (including, but not limited to, any such claim in respect of a breach of
the representations and warranties in Section 3.20 hereof or any breach or
violation of or failure to fully perform any covenant, agreement, undertaking or
obligation in Article VI) will be governed exclusively by Article VI hereof.

Section 8.06 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this Article VIII, the
Indemnifying Party will satisfy its obligations within fifteen (15) Business
Days of such final, non-appealable adjudication by wire transfer of immediately
available funds.

Section 8.07 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement will be treated by the Parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 8.08 Exclusive Remedies. Subject to Section 5.04(d), the Parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims (other than claims arising from fraud or criminal activity on the
part of a Party in connection with the transactions contemplated herein) for any
breach of any representation, warranty, covenant, agreement or obligation set
forth herein or otherwise relating to the subject matter of this Agreement, will
be pursuant to the indemnification provisions set forth in Article VI and this
Article VIII. In furtherance of the foregoing, each Party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other Parties and their Affiliates and each of
their respective Representatives arising under or based upon any Law, except
pursuant to the indemnification provisions set forth in Article VI and this
Article VIII. Nothing in this Section 8.09 will limit any Person’s right to seek
and obtain any equitable relief to which any Person will be entitled or to seek
any remedy on account of fraud or criminal activity on the part of a Party in
connection with the transactions contemplated herein.

 

53



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a) by the mutual written consent of EWI and Buyer;

(b) by Buyer by written notice to EWI if:

(i) Buyer is not then in material breach of any provision of this Agreement and
BHEP is not then in material breach of any provision of the Asset Purchase
Agreement and there has been (A) a breach of or inaccuracy in any representation
or warranty made by EWI or the Company pursuant to this Agreement as of the date
hereof or (B) a breach of failure to perform any covenant or agreement made by
EWI or the Company pursuant to this Agreement, that in either case would give
rise to the failure of any of the conditions specified in Article VII and such
breach, inaccuracy or failure has not been cured within thirty (30) days of
EWI’s receipt of written notice of such breach from Buyer, provided that if such
breach, inaccuracy or failure cannot reasonably be cured within thirty
(30) days, then the cure period shall be extended for one additional thirty
(30) day period so long as EWI or the Company diligently and in good faith
commence to cure the breach, inaccuracy or failure within the initial thirty
(30) day cure period and continue to diligently and in good faith attempt to
cure the breach during the second thirty (30) day period;

(ii) [Intentionally Omitted];

(iii) any Disclosure Schedule Update gives Buyer the right to terminate this
Agreement pursuant to Section 5.05(c);

(iv) any of the conditions set forth in Section 7.01 or Section 7.02 will not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the date that is eighteen (18) months after the date hereof, unless
such failure will be due to the failure of Buyer to perform or comply with any
of the covenants, agreements or conditions hereof to be performed or complied
with by it prior to the Closing; or

(v) any Action has been commenced against EWI, the Company or any of their
respective Affiliates that is reasonably likely to prevent the Closing and such
Action has not been finally resolved within one hundred twenty (120) days of
commencement thereof;

(c) by EWI by written notice to Buyer if:

(i) EWI and the Company are not then in material breach of any provision of this
Agreement and EWD is not then in material breach of any provision of the Asset
Purchase Agreement and there has been a breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy or failure has
not been cured within thirty (30) days of Buyer’s receipt of written notice of
such breach from EWI; or

 

54



--------------------------------------------------------------------------------

(ii) any of the conditions set forth in Section 7.01 or Section 7.03 will not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by the first anniversary of the date hereof, unless such failure will
be due to the failure of EWI to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

(iii) any Action has been commenced against Buyers or any of its respective
Affiliates that is reasonably likely to prevent the Closing and such Action has
not been finally resolved within one hundred twenty (120) days of commencement
thereof; or

(d) by Buyer or EWI in the event that (i) there will be any Law that makes
consummation of the transactions contemplated herein illegal or otherwise
prohibited or (ii) any Governmental Authority will have issued a Governmental
Order restraining or enjoining the transactions contemplated herein, and such
Governmental Order will have become final and non-appealable;

(e) by Buyer or EWI if (i) any Required Regulatory Approval (A) has been denied
by the applicable Governmental Entity and all appeals of such denial have been
taken and have been unsuccessful or (B) has become a Final Regulatory Order and
such Final Regulatory Order imposes conditions or requirements that do not meet
with the terminating party’s approval in its commercially reasonable discretion,
or (ii) one or more courts of competent jurisdiction in the United States or any
State has issued an Order permanently restraining, enjoining, or otherwise
prohibiting the Closing, and such Order has become final and non-appealable; or

(f) automatically upon termination of the Asset Purchase Agreement.

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement will forthwith become
void and there will be no liability on the part of any Party except as set forth
in this Article IX and Section 5.07 and Article X hereof.

ARTICLE X

MISCELLANEOUS

Section 10.01 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated herein will be paid by the Party incurring
such costs and expenses, whether or not the Closing will have occurred.

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder will be in writing and will be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt),
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested), or (c) on the third day after the date mailed, by
certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective Parties at the following addresses
(or at such other address for a Party as will be specified in a notice given in
accordance with this Section 10.02):

 

55



--------------------------------------------------------------------------------

If to EWI:   

Energy West, Incorporated

1 1st Avenue South

Great Falls, Montana 59401

Attention:    Kevin Degenstein, President
and CEO

with a copy to:   

Jodi Littman Tomaszewski, Esq.

Dworken & Bernstein Co., L.P.A.

60 S. Park Place

Painesville, Ohio 44077

If to Buyer:   

Cheyenne Light, Fuel and Power

Company

PO Box 1400

625 Ninth Street

Rapid City, SD 57709

Attention:    Jeffrey B. Berzina
Vice President – Strategic
Planning and Development

with a copies to:   

Black Hills Corporation

PO Box 1400

625 Ninth Street

Rapid City, SD 57709

Attention:    Steven J. Helmers
General Counsel

 

and

 

Faegre Baker Daniels LLP

1470 Walnut Street, Suite 300

Boulder, CO 80302

Attention:    John R. Marcil

Section 10.03 Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” will be deemed to be followed by the words
“without limitation” and (b) the words “herein,” “hereof,” “hereby,” “hereto”
and “hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (i) to Articles, Sections, Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (ii) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (iii) to a statute means such statute as amended from
time to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement will be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein will be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

56



--------------------------------------------------------------------------------

Section 10.04 Headings. The headings in this Agreement are for reference only
and will not affect the interpretation of this Agreement.

Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the Parties will negotiate in good faith
to modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated herein be consummated as originally contemplated to
the greatest extent possible.

Section 10.06 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the Parties with respect to the subject matter contained herein,
and supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such subject matter other than the other
Transaction Documents.

Section 10.07 Successors and Assigns. This Agreement will be binding upon and
will inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign its rights or obligations hereunder
without the prior written consent of the other Parties, which consent will not
be unreasonably withheld or delayed; provided, however, prior to the Closing
Date, upon written notice to EWI, Buyer may assign this Agreement (including all
of its rights and obligations hereunder) to one or more of its Affiliates
(provided that such Affiliates have the financial ability to consummate the
transactions contemplated herein). In the event Buyer assigns this Agreement to
one or more Affiliates, EWI may request reasonable evidence of such Affiliates’
financial ability to consummate the transactions contemplated herein.

Section 10.08 No Third-Party Beneficiaries. Except as provided in Section 6.02
and Article VIII, this Agreement is for the sole benefit of the Parties and
their respective successors and permitted assigns and nothing herein, express or
implied, is intended to or will confer upon any other Person or entity any legal
or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof will be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party will operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
will operate or be construed as a waiver thereof; nor will any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

57



--------------------------------------------------------------------------------

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) This Agreement will be governed by and construed in accordance with the
internal laws of the State of Wyoming without giving effect to any choice or
conflict of law provision or rule (whether of the State of Wyoming or any other
jurisdiction).

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.10(b).

Section 10.11 Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission will be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Stock Purchase Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

ENERGY WEST,

INCORPORATED

By  

/s/ Kevin Degenstein

Name: Kevin Degenstein Title:   President and Chief Executive Officer ENERGY
WEST WYOMING, INC. By  

/s/ Brad Samuels

Name: Brad Samuels Title:   General Manager

CHEYENNE LIGHT, FUEL AND

POWER COMPANY

By  

/s/ David R. Emery

Name: David R. Emery Title:   Chief Executive Officer For purposes of Articles
IV and VIII only: ENERGY WEST DEVELOPMENT, INC. By  

/s/ Jed Henthorne

Name: Jed Henthorne Title:   Vice President

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]